Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 1 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 2 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 3 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 4 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 5 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 6 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 7 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 8 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 9 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 10 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 11 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 12 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 13 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 14 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 15 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 16 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 17 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 18 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 19 of 65
Case 19-01166-AJC   Doc 1   Filed 05/30/19   Page 20 of 65




            EXHIBIT “A”
               Case 19-01166-AJC          Doc 1     Filed 05/30/19      Page 21 of 65




                                AIG Property Casualty/Energy Division


                              TO OUR BROKERS / AGENTS

             IMPORTANT NOTICE – TO BE KEPT WITH POLICY


                           WHAT TO DO WHEN A LOSS OCCURS
1.   Report as soon as practicable, every incident, loss or damage which may become a claim to:

                       Mr. John E. Roberts, BSc(Hons) CEng MIStructE ACILA
                       Energy Division / Property Claims
                       2929 Allen Parkway, Suite 1100
                       Houston, TX 77019
                       Tel: (713) 342-7376
                       E-Mail: JohnE.Roberts@aig.com

                                      (OR)

                       Mr. Ben Golden
                       Construction Property Manager
                       AIG
                       1200 Abernathy Road, Bldg. 600
                       Atlanta, GA 30328
                       Tel: (770) 671-2086
                       E-Mail:benjamin.golden@aig.com

2.   Energy Property Claims CANNOT be processed through any other facility and must be reported as
     indicated.

3.   Adjuster can ONLY be assigned by the AIG Property Casualty/Energy division
                Case 19-01166-AJC         Doc 1    Filed 05/30/19    Page 22 of 65


                                 LEXINGTON INSURANCE COMPANY
              Administrative Office 99 High Street, Boston, Massachusetts 02110-2103
                                   (hereinafter called the Company)

                             MASTER BUILDERS RISK PROGRAM
                                     DECLARATIONS


POLICY NUMBER:    34575292                                                 RENEWAL OF: NEW

ITEM 1.   Named Insured:     MUNILLA CONSTRUCTION MANAGEMENT, LLC D/B/A MCM

          Address:           6201 SW 70TH STREET, 2ND FLOOR
                             MIAMI, FL 33143


ITEM 2.   Policy Period:
          From: 08/04/2016                         TO:     08/04/2017
          at 12:01 A.M. Standard Time at the address of the named insured shown above.

ITEM 3.   Limit of Insurance: 100,000,000 in any one OCCURRENCE


          Total Premium $ N/A                             Minimum Earned Premium N/A

ITEM 4.   Perils:
          SEE MASTER BUILDER RISK POLICY

ITEM 5.   Description of Property Covered:                        N/A Coinsurance
          SEE MASTER BUILDER RISK POLICY

ITEM 6.   Mortgagee Clause: Loss, if any shall be payable to:
          NOT APPLICABLE

ITEM 7.   Forms Attached:
          SEE ATTACHED FORMS SCHEDULE

ITEM 8.   Commission: 15%


ITEM 9.   TRIA Premium:      $ N/A


[“TRIA Premium” means the premium for Certified Acts of Terrorism Coverage under the Terrorism Risk
Insurance Act of 2002, as amended by the Terrorism Risk Insurance Program Reauthorization Act of
2007. The TRIA Premium amount indicated above is included in the COMPANY Annual premium amount
indicated above.]




                                                           ____________________________
                                                             Authorized Representative
                   Case 19-01166-AJC    Doc 1   Filed 05/30/19    Page 23 of 65




                                        FORMS SCHEDULE

Named Insured: MUNILLA CONSTRUCTION MANAGEMENT, LLC D/B/A MCM

Policy No: 34575292                                  Effective Date: 08/04/2016

Form Number           Edition Date     Endorsement Number     Title

                                                              MASTER BUILDERS RISK PROGRAM
                                                              DECLARATIONS

                                                              MASTER BUILDER’S RISK POLICY

PR4225                07/13            001                    ECONOMIC SANCTIONS
                                                              ENDORSEMENT

                                       002                    RATE & DEDUCTIBLE SCHEDULE

PR4266                12/14            003                    TERRORISM EXCLUSION




DOC018(Ed.12/87)                                                                    Page 1 of 1
LX0295
               Case 19-01166-AJC      Doc 1    Filed 05/30/19    Page 24 of 65




                                  POLICYHOLDER NOTICE



Thank you for purchasing insurance from a member company of American International Group, Inc.
(AIG). The AIG member companies generally pay compensation to brokers and independent agents,
and may have paid compensation in connection with your policy. You can review and obtain
information about the nature and range of compensation paid by AIG member companies to brokers
and    independent    agents    in   the   United   States    by   visiting our  website    at
www.aig.com/producercompensation or by calling 1-800-706-3102.




91222 (4/13)
                  Case 19-01166-AJC           Doc 1     Filed 05/30/19       Page 25 of 65




                               MASTER BUILDER’S RISK POLICY
                                     DECLARATIONS
1. POLICY NUMBER:          34575292

2. INSURING COMPANY: Lexington Insurance Company
                     Executive Offices: 175 Water Street, New York, New York 10038

3. A. NAMED INSURED(S) AND MAILING ADDRESS
       MUNILLA CONSTRUCTION MANAGEMENT, LLC D/B/A MCM
       6201 SW 70TH STREET, 2ND FLOOR
       MIAMI, FL 33143
       and all affiliated and subsidiary companies owned or controlled by the Named Insured as now exist or may
       hereafter be constituted or acquired. In respect to Joint Ventures, the Named Insured’s percentage interest
       is included. If the Named Insured is responsible for such insurance as provided herein, and to the extent the
       full contract value of the INSURED PROJECT*, is declared, then this policy will include the interest of Joint
       Venture Partners for their respective share.
       The first Named Insured shown above shall be deemed the sole and irrevocable agent of each and every
       Insured hereunder for the purpose of giving and receiving notices to/from the Company, giving instruction
       to or agreeing with the Company as respects Policy alteration, for making or receiving payments for
       premium or adjustments or premium and as respects the payment of claims, except as required by contract
       or at the first Named Insured’s discretion.
   B. ADDITIONAL INSURED(S)

       Additional Insureds means all project owner(s), contractors and subcontractors of every tier and any tenant at
       the INSURED PROJECT* location to the extent required by the contract document(s) or subcontract(s) with
       respect to the INSURED PROJECT* and then only as their respective interests may appear. With respect to
       architects, engineers, manufacturers and suppliers, notwithstanding any contract or subcontract to the
       contrary, their interest is limited to their activities at the INSURED PROJECT* location only.

       Additional Named Insureds as provided above, may be shown on a Project Certificate issued to this Policy or
       ACORD Certificates of Insurance (or equivalent) issued by Aon Risk Services, Inc. of Florida, copies of which
       will be forwarded, if requested, to the Company.

4. TERM OF INSURANCE OF THE POLICY
   The terms provided by this Policy shall be effective on August 4, 2016 and shall continue in effect until August 4,
   2017, both at 12:01 A.M. standard time at the address of the Named Insured, but only as respects those
   INSURED PROJECTS* beginning on or after the effective date and prior to the expiration date and which have
   been declared to the Company, except as otherwise amended by endorsement to this Policy.




                                                                                 AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                             Page 1 of 35
                  Case 19-01166-AJC             Doc 1     Filed 05/30/19      Page 26 of 65
5. COVERAGE TERRITORY

   United States, its territories and possessions and Puerto Rico, including their respective coastal waters. If any
   coverage is provided on a worldwide basis, such worldwide coverage shall not include any jurisdiction prohibited
   or restricted under United Nations resolutions or the trade or economic sanctions, laws or regulations of the
   European Union or the United States of America. Losses are only covered within the Coverage Territory.

6. PROJECT COVERAGE ATTACHMENT
   A. Projects having an estimated project term less than or equal to seventy two (72) months and an estimated
      Total Project Limit of Liability less than or equal to this Policy’s Limits of Liability as stated in section 9.A.
      below shall have coverage attached as follows:
       (1) Projects Greater Than $10,000,000 Estimated Total Project Limit of Liability or those less than
           $10,000,000 requiring a Certificate Coverage Option (hereinafter referred to as PROJECT CERTIFICATES)
           Projects are automatically held covered hereunder for a Limit of Liability not exceeding $5,000,000 and
           a period not exceeding forty five (45) days. Coverage beyond this initial period and Limit of Liability
           shall be extended only upon the Named Insured’s declaration to the Company of any individual project,
           the issuance of a Project Certificate to this Policy and the Named Insured’s payment of premium due
           thereon from the beginning of the project.
       (2) Projects Less Than Or Equal To $10,000,000 Estimated Total Project limit of Liability (hereafter referred
           to as QUARTERLY REPORTS)
           Projects are automatically held covered hereunder for an initial Limit of Liability of $10,000,000 or for an
           amount equal to the estimated TOTAL PROJECT VALUE*, whichever is less, for a period not exceeding
           four (4) months. Coverage beyond this initial period and Limit of Liability shall be extended only upon
           the Named Insured’s declaration to the company on required quarterly reports to this Policy of any
           individual project and the Named Insured’s payment of premium due thereon from the beginning of the
           project.
   B. Projects having an estimated project term greater than seventy two (72) months or an estimated Total
      Project Limit of Liability greater than this Policy's limits of liability or which are located outside of the
      Insured's Territory of Operation will be submitted to the Company by the Named Insured for acceptance and
      agreement of rates, deductibles, limits, terms and conditions prior to attachment of coverage hereunder.

7. WHEN COVERAGE BEGINS AND ENDS
   When the automatic coverage afforded under Paragraph 6 above ceases or when a Project Certificate is
   issued, coverage under this Policy will apply only to projects as follows:
   A. PROJECT CERTIFICATES
       Coverage for each INSURED PROJECT* shall begin on the effective date specified in individual Project
       Certificates and continue in effect until the earlier of:
       (1) The final acceptance by the owner;
       (2) The expiry of the interest of the Named Insured shown on the Project Certificate;
       (3) The effective date of cancellation; or
       (4) The expiration date stated on individual Project Certificates;
       unless otherwise amended by endorsement.




                                                                                  AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                              Page 2 of 35
                   Case 19-01166-AJC            Doc 1      Filed 05/30/19     Page 27 of 65
   B. QUARTERLY REPORTS
       Coverage for each INSURED PROJECT* shall begin on the effective date specified in the Quarterly
       Report and continue in effect until the earlier of:
       (1) The final acceptance by the owner;
       (2) The expiry of the interest of the Named Insured shown on the Quarterly Reports;
       (3) The effective date of cancellation of this Policy; or
       (4) The expiration date for individual projects stated on the Quarterly Reports;
       unless otherwise amended by endorsement

8. EXTENSION OF TERM OF INSURANCE

   A. THIS POLICY
       This Policy shall not be extended but may be renewed at the Named Insured’s request and upon the
       Company’s acceptance subject to rates, deductibles, limits, terms and conditions to be agreed upon. Such
       renewal shall only apply to INSURED PROJECTS* beginning on or after the expiration date of this Policy.
       Any INSURED PROJECT* in force prior to the renewal of the Policy shall be held covered at the rates,
       deductibles, limits, terms and conditions of the Policy within which the INSURED PROJECT* began.
   B. PROJECT CERTIFICATES
       With prior notification and agreement by the Company, the term of any Project Certificate may be extended
       for up to three (3) months, at pro rata additional premium based on the rates stated in the Project
       Certificate, for all projects except as noted in items (1) and (2) below.
       (1) For INSURED PROJECTS* located in areas subject to HIGH HAZARD PERILS*; with prior notification
           to the Company, the term of any Project Certificate may be extended for up to thirty (30) days, at pro
           rata additional premium based on the rates stated in the Project Certificates.

       (2) For INSURED PROJECTS* where a TESTING PERIOD* is provided, with prior notification to the Company,
           the term of any Project Certificate may be extended for up to thirty (30) days, at pro rata additional
           premium based on the rates stated in the Project Certificates.
       Any extension beyond the periods noted above is subject to payment of additional premiums at rates,
       deductibles, limits, terms and conditions to be developed by the Company at the time of the Company's
       agreement to such additional extensions.
   C. PROJECTS ON QUARTERLY REPORTS
       Subject to the terms of Paragraph 8.B. above, for the purpose of INSURED PROJECTS* covered under
       quarterly reports, coverage is provided for an additional period not longer than six (6) months beyond the
       estimated completion date stated in the Quarterly Report unless otherwise amended by the Company.

9. LIMITS OF LIABILITY
   A. The Company shall be liable for the estimated TOTAL PROJECT VALUE*of each INSURED PROJECT* plus the
      value of Delay in Completion, if applicable, in any one OCCURRENCE* but not exceeding the Limit of Liability
      and subject to the Sublimits of Liability and Natural Catastrophe Limits of Liability, all as stated below, unless
      otherwise specifically amended on individual Project Certificates to this Policy.
       (1)   $ 100,000,000 in any one OCCURRENCE* for an INSURED PROJECT* except;
       (2)   $   5,000,000 in any one OCCURRENCE* for an INSURED PROJECT* of joisted masonry structures, or
       (3)   $   5,000,000 in any one OCCURRENCE* for an INSURED PROJECT* of wood frame structures;
       (4)   $ Not Covered in any one OCCURRENCE* for an INSURED PROJECT* involving marine work.


                                                                                  AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                              Page 3 of 35
               Case 19-01166-AJC           Doc 1     Filed 05/30/19    Page 28 of 65
B. Sublimits of Liability
    The Company shall not be liable for more than the following Sublimit(s) of Liability for physical damage to
    Covered Property per any one OCCURRENCE* for an INSURED PROJECT*. In no event shall these Sublimits of
    Liability increase the Limit of Liability or Annual Aggregate Limits of Liability.
    (1) $ 2,500,000 Transit – any one conveyance;
    (2) $ 2,500,000 Temporary Offsite Locations – any one location;
    (3) $     500,000 LANDSCAPING MATERIALS*;
    (4) $     500,000 Architects and Engineers Fees;
    (5) $ 1,000,000 Or 20% of the amount of insured physical damage or loss to Covered Property,
                    whichever is less, Expediting Expense and Contractor’s Extra Expense;
    (6) $     500,000 Plans, Blueprints, Drawings, and Other Contract Documents and Models;
    (7) $     500,000 Fire Department Service Charges;
    (8) $     250,000 Fire Protective Equipment Refills;
    (9) $ 10,000,000 Or 25% of the amount of insured physical loss of or damage to Covered Property,
                     whichever is less, Debris Removal Coverage;
    (10) $   250,000 Emergency Property Protection Expense – during the term of the INSURED PROJECT*;
    (11) $    100,000 Claims Preparation Costs;
    (12) $ 5,000,000 Ordinance or Law / Demolition & Increased Cost of Construction (Does not apply to
                     existing property coverage.);
    (13) $    250,000 FUNGUS, MOLD OR SPORE*

C. Optional Certificate Coverages Sublimits of Liability
      (1) $     Refer HOT TESTING*, subject to a maximum HOT TESTING PERIOD* of Refer days.
      (2) $As Declared Subject to a maximum of 30% of the amount of the TOTAL PROJECT VALUE*, Delay in
                       Completion (applicable under project CRTs only)
      (3) $ 1,000,000 Damage to Existing Property (Limited) – Included in Standard Coverage; Rates for Higher
                      Limits are shown in the Schedule of Rates and Deductibles – Subject to a maximum of
                      $5,000,000.
      (4) $Refer      Wrap Around Coverage
      (5) $Refer        Deductible Buyback Coverage

   Any project that requires a sublimit greater than the maximum amount shown in the Coverage Options
   Certificate Coverage Options (2) and (3) above shall be submitted to the Company for acceptance and rate
   and deductible determination prior to attachment of coverage hereunder.




                                                                           AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                       Page 4 of 35
               Case 19-01166-AJC            Doc 1     Filed 05/30/19       Page 29 of 65
D. NATURAL CATASTROPHE LIMITS OF LIABILITY
   The maximum amount the Company will pay for loss or damage in any one OCCURRENCE* and/or in the
   aggregate annually for loss or damage from all OCCURRENCES* due to EARTH MOVEMENT*, FLOOD*, or
   NAMED STORM* for any one INSURED PROJECT*, is the lesser of the following:
   (1) The estimated TOTAL PROJECT VALUE* of the INSURED PROJECT* plus the value of Delay in Completion,
       if applicable; or
   (2) The Annual Aggregate Limit shown below for the specific ZONE based on the address of the
       INSURED PROJECT*;
   unless otherwise specifically amended on an individual Project Certificate to this Policy.
   For Catastrophe Zone identification, refer to AIG Builder’s Risk Catastrophe Zones Designations attached to
   this policy.

   EARTH MOVEMENT*
   (1)   $ 10,000,000    Within the entire state of California;
   (2)   $ 10,000,000    Within all other Earthquake Zone 1;
   (3)   $ 25,000,000    Within Earthquake Zone 2;
   (4)   $ 100,000,000   Within Earthquake Zone 3 and Zone 4;
   (5)   $       Refer   US Territories & Possessions, and the Commonwealth of Puerto Rico
   FLOOD*
   (1)   $ 10,000,000    Within any High Hazard Zones A or V;
   (2)   $ 25,000,000    Within any High Hazard Zones Shaded X or B;
   (3)   $ 100,000,000   Within any Zone Unshaded X or C;
   (4)   $ 10,000,000    Within any Zone D;
   (5)   $       Refer   US Territories & Possessions and the Commonwealth of Puerto Rico
   NAMED STORM*
   (1)   $ 25,000,000    Entire State of Florida and within all other Wind Zone 1 designated areas;
   (2)   $ 50,000,000    Within Wind Zone 2 designated areas, except the State of Florida;
   (3)   $ 100,000,000   Within Wind Zone 3 and Zone 4;
   (4)   $       Refer   US Territories & Possessions, and the Commonwealth of Puerto Rico

E. LIMITS MARGIN CLAUSE
   The Limit of Liability scheduled in each Project Certificate or Quarterly Report is a provisional limit. Should
   an increase or decrease in the estimated TOTAL PROJECT VALUE* occur for an INSURED PROJECT*, the
   corresponding Limit of Liability will automatically increase or decrease to reflect such change concurrently,
   not to exceed the Limits of Liability and the Annual Aggregate Limits of Liability shown in the above
   clauses. However, this clause does not apply to any Extensions of Coverage or to Delay in Completion
   Coverage.




                                                                               AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                           Page 5 of 35
                  Case 19-01166-AJC            Doc 1     Filed 05/30/19        Page 30 of 65
10. DEPOSIT / MINIMUM PREMIUM
   A. PROJECT CERTIFICATES
      The premiums stated on Project Certificates are deposit premiums and shall be developed based on
      the RATING CONDITIONS described in the Policy for the estimated term reported to the Company by the
      Named Insured as stated in the Reporting Provisions by applying the applicable rates stated in the
      SCHEDULE OF RATES & DEDUCTIBLES attached to this Policy. A minimum and earned premium of $500
      shall apply for each Project Certificate issued to this Policy. All deposit premiums shall be due and payable
      to the Company within thirty (30) days from the Project Certificate effective date or fifteen (15) days from
      invoice, whichever is later.
   B. QUARTERLY REPORTS
      A $NA minimum and earned deposit premium will apply on attachment of the program and shall be applied
      against premium due for the first reporting cycle. All premiums shall be developed based on the estimated
      TOTAL PROJECT VALUE* and estimated term reported to the Company as required under the Reporting
      Provisions shown below by applying the applicable rates stated in the SCHEDULE OF RATES & DEDUCTIBLES
      attached to this Policy. A minimum and earned premium of $NA shall apply for each project reported. All
      premiums will be due and payable within thirty (30) days following the reporting dates stated in below or
      fifteen (15) days from invoice, whichever is later.

11. REPORTING PROVISIONS
   A. PROJECT CERTIFICATES
      At Project Startup
      Within forty five (45) days of project startup, the Named Insured shall report to the Company the
      estimated TOTAL PROJECT VALUE* to be insured plus the Delay in Completion Limit, if applicable. Such
      report shall include the physical location (street address, city, state and zip code), job number, project
      description, type construction, the project start and estimated completion dates and the names for all
      parties to be included as Named Insured, Additional Insured(s), Loss Payee(s) or Mortgagee(s).
      At Project Completion
      The Named Insured shall report to the Company the completion date and final TOTAL PROJECT VALUE.
   B. QUARTERLY REPORTS
      Within 30 days after each November 4, February 4, May 4 and August 4 within the policy period and renewals
      thereof, the Named Insured shall report to the Company the estimated TOTAL PROJECT VALUE* to be insured for
      each INSURED PROJECT* begun during the premium quarterly period. Such report shall include project name,
      physical location (street address, city, state and zip code), job number, project description, type of construction,
      the project state and estimated completion date and the name and addresses for all parties to be included as
      Named Insured, Additional Insured(s), Loss Payee(s) or Mortgagee(s).

12. PREMIUM ADJUSTMENT
   A. PROJECT CERTIFICATES
      The final earned premium for each Project Certificate shall be computed by applying the rate(s) used for the
      purpose of calculating the deposit premium to the actual term of coverage provided and the final TOTAL
      PROJECT VALUE* declared in accordance with Paragraph 11.A above. If the premium so calculated shall
      differ from the deposit premium, such difference shall be due and payable to the Insured or the Company,
      as the case may be, subject to any minimum premium that may apply.
   B. QUARTERLY REPORTS
      There shall be no adjustment of premium for INSURED PROJECTS* covered under Quarterly Reports.

                                                                                   AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                               Page 6 of 35
                  Case 19-01166-AJC           Doc 1      Filed 05/30/19      Page 31 of 65
13. LOSS PAYEE(S) AND MORTGAGE HOLDER(S)
   Loss, if any, shall be adjusted with and made payable to the first Named Insured and designated Loss Payees
   and/or Mortgage Holders, their successors and/or assigns as shown on any Project Certificate issued to this
   Policy, or pursuant to any written agreements made by the first Named Insured. Receipt of final payment by the
   first Named Insured shall constitute a release in full of all liability under this Policy with respect to such loss.
   If not scheduled on a Project Certificate, Loss Payees and Mortgage Holders, all as their respective interest may
   appear and as may be shown on ACORD Certificates of Insurance (or its equivalent) issued by Aon Risk Services,
   Inc. of Florida copies of which will be forwarded, if requested, to the Company.




                                                                                  AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                              Page 7 of 35
                         Case 19-01166-AJC            Doc 1     Filed 05/30/19       Page 32 of 65




                                    MASTER BUILDER’S RISK POLICY
                                    SECTION I – COVERAGE AND EXCLUSIONS
1.   INSURING AGREEMENT
     A.    Coverage
           The Company will pay for all risks of direct physical loss or damage to Covered Property at the INSURED
           PROJECT*, while in temporary offsite locations or during transit, all within the Coverage Territory and occurring
           during the term of this Policy except as modified, limited or excluded in this Policy (referred to herein as a
           Covered Cause of Loss).
      C. Coverage Term
         Coverage under this Policy, its Quarterly Reports and all Project Certificates issued hereunder, applies to direct
         physical loss or damage that commences during the Policy Term stated in the Declarations or as shown in its
         quarterly reports or on individual Project Certificates issued hereunder.

2. COVERED PROPERTY

     The Company insures the following property for which the Insured is contractually responsible, the value of which
     has been included in the TOTAL PROJECT VALUE*:

     A. Permanent Works - All materials, supplies, equipment, machinery, and other property of a similar nature all when
          used or to be used in or incidental to the demolition of existing structures, site preparation, fabrication or
          assembly, installation or erection or the construction of or alteration, renovation, rehabilitation of the INSURED
          PROJECT*;

     B. TEMPORARY WORKS* - All scaffolding, form work, fences, shoring, hoarding, falsework and temporary buildings
          all incidental to the INSURED PROJECT*; and

     C.   Property of Others – Property of others for which the Insured is legally liable;

     while at the location of the INSURED PROJECT*, in transit as set forth in Subsection 5.A. TRANSIT, or at temporary
     offsite locations as set forth in Subsection 5.B. TEMPORARY OFFSITE LOCATIONS.



3.   PROPERTY EXCLUDED
     This Policy does not insure against loss or damage to:
     A. Land, land values, and the value of cut, fill and backfill materials which existed at the project site prior to the
        commencement of construction at the INSURED PROJECT*; however, to the extent included in the estimated
        TOTAL PROJECT VALUE* declared for premium purposes, the value of fill and backfill materials purchased for
        use in the completion of the project is not excluded. Labor and material charges incurred to move, remove,
        place or otherwise handle cut, fill and backfill materials, whether or not insured, are covered to the extent such
        charges are included in the estimated TOTAL PROJECT VALUE* declared for premium purposes;




                                                                                         AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                     Page 8 of 35
                        Case 19-01166-AJC          Doc 1     Filed 05/30/19       Page 33 of 65
     B. Contractor's tools, machinery, plant and equipment including spare parts and accessories, whether owned,
        loaned, borrowed, hired or leased, and property of a similar nature not destined to become a permanent part
        of the INSURED PROJECT*, unless the value is declared under a Project Certificate and additional premium is
        paid at rates, terms and conditions to be agreed;
     C. Property of any type if located on an offshore island or barrier island, regardless of whether or not it is
        connected to the mainland by bridge, road, or structure, unless specifically endorsed to a Project Certificate;
     D. Vehicles or equipment licensed for highway use, rolling stock, aircraft or watercraft;
     E.   Water, standing timber, growing crops and animals;
     F.   Accounts, bills, currency, stamps, deeds, evidence of debt, checks, money, securities, precious metals, precious
          stones or other property of a similar nature;
     G. Existing property at the location of the INSURED PROJECT*, unless coverage has been declared under a Project
        Certificate;
     H. Prototype, developmental or used machinery and equipment but only as to damage while undergoing any form
          of TESTING*, commissioning or startup, unless specifically endorsed to a Project Certificate;
     I.   Any property located at a site that stores, processes, handles or makes use of radioactive materials unless
          reported to and accepted by the Company. The foregoing shall not apply to locations or property making use
          of radioactive isotopes contained within equipment used for diagnostic or TESTING* purposes.
     J.   Property located at other than the location of INSURED PROJECT* except as covered under the Transit or
          Temporary Offsite Locations Extensions of Coverage;
     K.   Transmission and distribution lines except to the extent identified in the contract documents.

4.   EXCLUSIONS
     This Policy, its quarterly reports and Project Certificates shall not pay for loss, damage or expense caused by,
     resulting from, contributed to or made worse by any of the following, all whether direct or indirect, proximate or
     remote or in whole or in part caused by, contributed to or aggravated by any physical loss or damage insured by
     this Policy, except as specifically allowed below:

     A.   Consequential loss, damage or expense of any kind or description including:
          (1) loss of market, use or DELAY*;
          (2) Delay in Completion;
          (3) liquidated damages or performance penalties;
          (4) penalties for non-completion; or
          (5) noncompliance with contract conditions;
          Whether caused by a peril insured or otherwise; however the foregoing shall not exclude Delay in Completion
          Coverage when it is declared for coverage under an individual Project Certificate;
     B.   The costs that would have been incurred to rectify any of the following had such rectification been effected
          immediately prior to the loss or damage:
          (1) Fault, defect, error, deficiency or omission in design, plan or specification;
          (2) Faulty or defective workmanship, supplies or material;
          (3) Wear and tear, gradual deterioration, inherent vice, latent defect, corrosion, rust, dampness or dryness of
              the atmosphere;
          However, if direct physical loss or damage by an insured peril ensues, then this Policy will cover for such
          ensuing loss or damage only.

                                                                                      AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                  Page 9 of 35
                   Case 19-01166-AJC           Doc 1      Filed 05/30/19       Page 34 of 65
     For the purpose of this Policy and not merely this exclusion, Covered Property, or any portion thereof, shall not
     be regarded as damaged solely by virtue of the existence of any condition stated under (1), (2) or (3) above.
C.   War and Military Action, including:
     (1) Hostile or warlike action in time of peace or war, including action in hindering, combating, or defending
         against an actual, impending, or expected attack by any government or sovereign power (de jure or de
         facto), or by any authority maintaining or using military, naval, air forces, or military, naval, or air forces,
         or an agent of any such government, power, authority, or forces, it being understood that any discharge,
         explosion, or use of any weapon of war employing nuclear fission or fusion shall be conclusively presumed
         to be such a hostile or warlike action by such a government, power, authority, or forces;
     (2) Insurrection, rebellion, revolution, civil war, usurped power or action taken by governmental authority in
         hindering, combating, or defending against such OCCURRENCE*;
     (3) Seizure or destruction of property by order of governmental authority. However, if fire is covered by this
         Policy, the Company will pay for acts of destruction ordered by governmental authority and taken at the
         time of a fire to prevent its spread;
D.   Nuclear reaction, nuclear radiation or radioactive contamination however such may have been caused;
     nevertheless if a fire arises directly or indirectly from any of the foregoing, any loss or damage arising directly
     from that fire shall (subject to the provisions of this Policy) be covered, excluding however all loss or damage
     caused by nuclear reaction, nuclear radiation or radioactive contamination arising directly or indirectly from
     that fire;
E.   Disappearance when revealed by inventory shortage;
F.   Infidelity, dishonesty or fraudulent activity of the Insured or any of the Insured's partners, officers, directors,
     trustees, employees or others to whom the Covered Property is entrusted (carriers for hire excepted).
     However, willful acts of malicious intent (including vandalism or malicious mischief) shall not be deemed to be
     dishonest acts nor shall loss or damage resulting from the insured voluntarily parting with title or possession of
     any property if induced to do so by any fraudulent scheme, trick, device or false pretense;
G. Loss, damage, costs, expenses, fines or penalties incurred or sustained by or imposed on the Insured at the
   order of any government agency, court or other authority arising from any cause whatsoever beyond the
   demolition of any damaged portion of the INSURED PROJECT* no longer useful for its intended purpose;
H.   Except as respects to Coverage Extension M. below, any form of FUNGUS, MOLD OR SPORE* including, but not
     limited to yeast, mildew, smut, mushrooms, or any substance, product or byproduct produced by, released by or
     arising as a consequence of the past or current existence of FUNGUS, MOLD OR SPORE*, including any expense
     to remediate the presence or effects of any of the foregoing;

I.   Actual, alleged or threatened release, discharge, escape or dispersal of CONTAMINANTS OR POLLUTANTS*, all
     whether direct or indirect, proximate or remote or in whole or in part caused by, contributed to or aggravated
     by any physical loss or damage insured by this Policy;
     Nevertheless, if fire is not excluded from this Policy and a fire arises directly or indirectly from actual release,
     discharge, escape or dispersal of CONTAMINANTS OR POLLUTANTS*, any loss or damage Insured under this
     Policy arising directly from that fire is insured, subject to the provisions of this Policy;
     This exclusion shall not apply when loss or damage is directly caused by fire, lightning, aircraft impact,
     explosion, riot, civil commotion, smoke, vehicle impact, windstorm, hail, vandalism or malicious mischief,
     leakage or accidental discharge from automatic fire protection systems;




                                                                                   AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                              Page 10 of 35
                         Case 19-01166-AJC           Doc 1     Filed 05/30/19       Page 35 of 65
     J. Asbestos, including:
           (1) Asbestos material removal;
           (2) Demolition or increased cost of reconstruction, repair, debris removal or loss of use necessitated by the
               enforcement of any law or ordinance regulating asbestos material;
           (3) Any governmental order or direction declaring that asbestos material which is present in or part of or
               utilized on any portion of the INSURED PROJECT* must be removed or modified;
     K.    Loss or damage covered under any written or implied guarantee or warranty by any manufacturer or supplier,
           but only to the extent of recovery from such written or implied guarantee or warranty;
     L.    Normal subsidence, settling, cracking, expansion, contraction or shrinkage of walls, floors, ceilings, buildings,
           foundations, patios, walkways, driveways or pavements;
     M. Cessation of work, whether total or partial. Cessation of work as used herein shall not mean any period of time
        during which operations would not normally have been conducted such as Saturdays, Sundays or holidays, nor
        shall it mean seasonal inactivity planned in advance, schedule delays due to weather, labor actions beyond the
        Insured's control or suspension of project activity which has been occasioned by loss or damage covered under
        this Policy provided the INSURED PROJECT* is maintained and protected against loss during such inactivity;
     N. As respects LANDSCAPING MATERIALS*, infestation, disease, freeze, drought and hail, weight of ice or snow or
        any damage caused by insects, vermin, rodents or animals;
     O. As respects COVERAGE EXTENSION F., electrical or magnetic injury to or errors and omissions in creating,
        processing or copying electronic records, however caused;
     P.    The Company will not pay for any SOFTWARE LOSS*. To the extent coverage for equipment, hardware, media
           or device is provided in the Policy, this exclusion does not apply:
           (1) if the SOFTWARE LOSS* results solely from direct physical loss of or direct physical damage to the
               equipment, hardware, media or device on which the program, software or operating system,
               programming instructions, or data are transported, processed or contained;
           (2) to direct physical loss of or direct physical damage to tangible Covered Property that results from a
               SOFTWARE LOSS*;
           For the purposes of this exclusion, program, software or operating system, programming instruction and data
           are not tangible Covered Property.

5.   COVERAGE EXTENSIONS
     A. TRANSIT
          If a sublimit is entered in item 9.B.(1) of the Declarations or as otherwise stated on individual Project
          Certificates, coverage applies with respect to Covered Property from the commencement of loading at the
          original point of shipment anywhere within the Coverage Territory until completion of unloading at the location
          of the INSURED PROJECT* or at a temporary offsite location, including shipments on inland or coastal waters
          but excluding ocean marine shipments. To the extent others are responsible for loss or damage to Covered
          Property while in transit under terms F.O.B. to a designated location or recipient, this coverage extension will
          cover as excess insurance and will not contribute with such other insurance.
          The Insured agrees to keep records of all shipments insured hereunder and make them available to the
          Company upon request.
          This coverage shall be void if the Insured enters into any special agreement with carriers, releasing them from
          their common law or statutory liability or agreeing that this insurance shall in any way inure to the benefit of
          such carriers, however, the Insured may, without prejudice to this coverage, accept such bills of lading, receipts,
          or contracts of transportation as are ordinarily issued by carriers containing a limitation as to the value of
          Covered Property.
                                                                                        AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                   Page 11 of 35
                 Case 19-01166-AJC           Doc 1     Filed 05/30/19      Page 36 of 65

B. TEMPORARY OFFSITE LOCATIONS
  If a sublimit is entered in item 9.B.(2) of the Declarations or as otherwise stated on individual Project
  Certificates, coverage applies to Covered Property on a temporary basis anywhere within the Coverage
  Territory, except while in the course of manufacturing or processing at a manufacturer's or supplier's site, or
  while in transit.
C. LANDSCAPING MATERIALS*
  This Policy is extended to cover direct physical loss of or damage to LANDSCAPING MATERIALS* that are part of
  the INSURED PROJECT*, up to the value that has been declared in the estimated TOTAL PROJECT VALUE*
  reported to the Company. The liability for any one tree, plant or shrub shall not exceed the maximum any one
  item limit entered in item 9.B.(3) of the Declarations.
D. ARCHITECTS AND ENGINEERS FEES
  Subject to the sublimit entered in item 9.B.(4) of the Declarations or as otherwise stated on individual Project
  Certificates, in the event of direct physical loss or damage insured against and occurring during the Policy Term,
  this Policy covers necessary and reasonable compensation for architect's or engineer's services and expenses
  incurred by the Insured in connection with the repair or replacement of the INSURED PROJECT*, but excluding
  those relating to improvements or betterments to the INSURED PROJECT*.
E. EXPEDITING EXPENSE AND CONTRACTOR'S EXTRA EXPENSE
  Subject to the sublimit entered in item 9.B.(5) of the Declarations or as otherwise stated on individual Project
  Certificates, in the event of direct physical loss or damage insured against and occurring during the term of
  coverage, this Policy shall pay for:
   (1) Expediting Expenses, including reasonable wages for overtime, night work, and work on public holidays
       and extra costs of express freight or other rapid means of transportation which are necessary to make
       temporary repairs and to expedite the permanent repair or replacement of the Covered Property when
       damaged by a Covered Cause of Loss, but only to the extent such is necessary to continue as nearly as
       practicable the normal operation of the work in progress; and
   (2) Extra Expenses, which means the reasonable and necessary excess costs incurred during the period of
       restoration or repair of the damaged property that are over and above the total costs that would normally
       have been incurred during the same period of time had no loss or damage occurred for the purpose of
       continuing as nearly as practicable the scheduled progress of undamaged work. Extra expense shall
       include equipment rental, emergency expenses, additional security, temporary use of property,
       demobilization and remobilization of equipment and facilities, and other expenses necessarily incurred to
       reduce loss, excluding, however, any Additional Interest or Debt Service Expense, Business Interruption,
       Loss of Earnings, Loss of RENTAL INCOME*, or other Delay in Completion.
  Any costs incurred hereunder shall be subject to the deductible applicable to the peril that necessitates such
  costs. In the event that the amount of physical loss or damage to Covered Property by a Covered Cause of Loss
  under this Policy is less than the applicable deductible, the Company shall not accept a claim for, nor be liable
  for the excess costs as covered herein.
F. PLANS, BLUEPRINTS, DRAWINGS AND OTHER CONTRACT DOCUMENTS AND MODELS
  Subject to the sublimit entered in item 9.B.(6) of the Declarations or as otherwise stated on individual Project
  Certificates, this Policy is extended to cover direct physical loss of or damage to plans, blueprints, drawings,
  renderings, specifications or other contract documents and models while at the location of the INSURED
  PROJECT*.




                                                                               AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                          Page 12 of 35
                 Case 19-01166-AJC           Doc 1      Filed 05/30/19      Page 37 of 65
G. FIRE DEPARTMENT SERVICE CHARGES
  Subject to the sublimit entered in item 9.B.(7) of the Declarations or as otherwise stated on individual Project
  Certificates, when the fire department is called to save or protect Covered Property from a Covered Cause of
  Loss, the Company will pay the Insured's liability for fire department service charges and other extinguishing
  expenses:
    (1) Assumed by contract or agreement prior to loss; or
    (2) Required by local ordinance, law, or statute.
  The Company will also pay for those costs incurred by the fire department to save or protect Covered Property
  from fire, but not including the costs to refill fire protective equipment.

H. FIRE PROTECTIVE EQUIPMENT REFILLS
  Subject to the sublimit entered in item 9.B.(8) of the Declarations or as otherwise stated on individual Project
  Certificates, the Company will pay the reasonable and necessary costs the Insured incurs to refill fire protective
  equipment which has been discharged:
    (1) Accidentally; or
    (2) In the course of saving or protecting Covered Property from a Covered Cause of Loss.

I. DEBRIS REMOVAL
  Subject to the sublimit entered in item 9.B.(9) of the Declarations or as otherwise stated on individual Project
  Certificates, in the event of direct physical loss or damage insured against and occurring during the term of this
  Policy, the Company will pay the following necessary and reasonable costs:
    (1) To remove debris, including necessary demolition expenses, being an insured part of the property from
        the INSURED PROJECT*; and/or
    (2) To cleanup at the INSURED PROJECT*,
  made necessary as a result of such direct physical loss or damage.
  Unless specifically amended by endorsement, the Company will not pay the expense or cost to extract
  CONTAMINANTS OR POLLUTANTS* from land, water and/or debris, or to remove, restore, or replace
  contaminated or polluted land or water. Nor will the Company remove or transport any property or debris to a
  site for storage or decontamination required because the property or debris is affected by CONTAMINANTS OR
  POLLUTANTS*, whether or not such removal, transport or decontamination is required by law, ordinance or
  regulation.
  It is a condition precedent to recovery under this extension that the Company shall have paid, or agreed to pay,
  for direct physical loss or damage to the Covered Property, unless such payment is precluded solely by the
  operation of any deductible, and that the Insured shall give written notice to the Company of intent to claim for
  cost of debris removal or cost to cleanup not later than twelve (12) months after the date of such physical loss
  or damage.
J. EMERGENCY PROPERTY PROTECTION EXPENSE
  Subject to the sublimit entered in item 9.B.(10) of the Declarations or as otherwise stated on individual Project
  Certificates, this Policy shall pay for those reasonable expenses incurred by the Insured in an effort to protect or
  remove Covered Property, including moving and storage expenses, when the property is in imminent danger of
  sustaining direct physical loss or damage by the perils of NAMED STORM*, FLOOD* and Fire.
  Coverage under this extension shall also apply to direct physical loss or damage to Covered Property while it is
  being moved or in transit to a storage location.
  This coverage extension applies for up to thirty (30) consecutive days after the Covered Property is first moved.
                                                                                 AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                            Page 13 of 35
                 Case 19-01166-AJC           Doc 1      Filed 05/30/19      Page 38 of 65


K. CLAIMS PREPARATION COSTS
  Subject to the sublimit entered in item 9.B.(11) of the Declarations or as otherwise stated on individual Project
  Certificates, this Policy is extended to cover reasonable and necessary claim preparation costs incurred by the
  Named Insured at the request of the Company for the purpose of determining the amount of loss or damage
  prior to finalization of claim adjustment, subject to the following conditions:
   (1) The Company shall have no liability for claim preparation costs unless and until a claim for covered
       physical loss or damage to Covered Property has been submitted to and accepted by the Company.
   (2) Claim preparation costs incurred shall be subject to the deductible applicable to the peril that necessitates
       such costs. In the event that the amount of covered physical loss or damage to Covered Property is less
       than the applicable deductible, the Company shall not accept a claim for nor be liable for additional
       expenses as covered herein.
   (3) The Named Insured will seek the approval of the Company prior to entering into an agreement with a
       vendor or incurring any claim preparation costs;
   (4) Claim preparation costs include:
        (a) The cost of taking inventory, the cost of independent appraisals, and the cost of gathering and
            preparing other data to substantiate the extent or amount of loss or damage; and
        (b) The cost of services provided by accountants, contractors and engineers solely for the purpose of
            determining the extent or amount of loss;
   (5) Claim preparation costs do not include:
        (a) Expenses associated with establishing that any claim or part of a claim is covered by the Policy;
        (b) Expenses associated with the negotiation or presentation of any claim or part of a claim that the
            Company has advised the Named Insured is disputed or denied;
        (c) Expenses incurred for public adjusters, claims consultant or any legal fees;
        (d) Expenses associated with any examination under oath, even if requested by the Company;
        (e) Expenses incurred under the Appraisal section of the Commercial Property General Conditions.

L. ORDINANCE OR LAW / DEMOLITION AND INCREASED COST OF CONSTRUCTION
  (1)   Subject to the sublimit entered in item 9.B.(12) of the Declarations or as otherwise stated on individual
        Project Certificates, in the event of insured loss or damage under this Policy that causes the enforcement
        of any law or ordinance in effect at the time of loss that regulates the repair, rebuilding or re-construction
        of the damaged portions of the INSURED PROJECT*, then to the extent required by such enforcement of
        any law or ordinance, the Company shall be liable for:
        (a) Cost of demolishing undamaged parts of the INSURED PROJECT* as required, including cost of
            clearing the site.
        (b) Increased cost of repair, rebuilding or re-construction of the damaged and undamaged portions of
            the INSURED PROJECT* on the same premises for the same use but not exceeding like height, floor
            area, style, material and limited to the minimum requirements of the law or ordinance.
        (c) If provided by this Policy, the increase in the Delay in Completion coverage loss arising out of the
            additional time required to comply with the requirements of said law or ordinance. Such additional
            time will not exceed thirty (30) consecutive days.
        With respect to coverage provided by Paragraph (b) above, the Company shall not be liable for any loss,
        unless and until the damaged or destroyed building(s) or structure(s) is actually rebuilt or replaced on the
        same premises with due diligence and dispatch and in no event, unless repair or replacement is completed

                                                                                 AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                            Page 14 of 35
                      Case 19-01166-AJC           Doc 1     Filed 05/30/19      Page 39 of 65
             within two (2) years after the destruction or damage or within such further time as the Company may
             allow, in writing, during the two (2) years.
       (2)   The following costs are not payable hereunder:
              (a) Cost of demolition or increased cost of repair or reconstruction, debris removal, or other
                  consequential loss caused by the enforcement of any law or ordinance regulating asbestos material
                  or CONTAMINANTS OR POLLUTANTS*;
              (b) Cost of any governmental direction or request declaring that asbestos material present in, part of or
                  utilized on any undamaged portion of Covered Property can no longer be used for the purpose for
                  which it was intended or installed and must be removed or modified.
              (c) Cost of compliance with the enforcement of any law or ordinance that an Insured would have
                  otherwise incurred by nature of such law or ordinance in the absence of any loss or damage covered
                  by this Policy.
              (d) When Damage to Existing Property coverage is afforded in this Policy, the cost of compliance with
                  any law or ordinance as respects the repair, rebuilding or re-construction of such property.
    M. FUNGUS, MOLD OR SPORE*
       Subject to the sublimit entered in item 9.B.(13) of the Declarations or as otherwise stated on individual Project
       Certificates, the Company will pay for direct physical loss or damage to the Covered Property caused by or
       resulting from FUNGUS, MOLD OR SPORE*, when such FUNGUS, MOLD OR SPORE* is the direct result of
       direct physical loss or damage by a Covered Cause of Loss that commences during the policy period. This
       coverage includes reasonable and necessary cost or expense with respect to INSURED PROJECT* to:

        (1) Tear out and replace any part of the INSURED PROJECT* as needed to gain access to the FUNGUS, MOLD
             OR SPORE*;

        (2) Clean-up, remove, contain, treat, detoxify or neutralize FUNGUS, MOLD OR SPORE*;

        (3) Test the indoor air quality for FUNGUS, MOLD OR SPORE*;

        (4) Test the surfaces and materials for FUNGUS, MOLD OR SPORE*;

        (5) Develop and implement a remediation plan for FUNGUS, MOLD OR SPORE*; and

        (6) Remove debris solely due to FUNGUS, MOLD OR SPORE*.


6. OPTIONAL CERTIFICATE COVERAGES
  These Coverage Options will not apply to projects reported on quarterly reports and shall only attach under individual
  Project Certificate when declared by the Named Insured and accepted by the Company.
  A. HOT TESTING*
      If a specific HOT TESTING PERIOD*, premium and rate are entered for HOT TESTING* on an individual Project
      Certificate, when direct physical loss or damage to Covered Property is caused by or results from HOT TESTING*,
      the following conditions shall apply to coverage provided hereunder.
      No coverage is provided for:
      (1) Loss or damage to catalysts;
      (2) Loss or damage to refractory linings and brickwork from the time of the first application of heat unless such
          loss or damage directly results from insured loss or damage to other Covered Property.


                                                                                    AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                               Page 15 of 35
                   Case 19-01166-AJC            Doc 1      Filed 05/30/19       Page 40 of 65
B. DELAY IN COMPLETION COVERAGE
   FOR THE PURPOSE OF THIS COVERAGE OPTION ONLY, THE NAMED INSURED, IF DIFFERENT FROM THAT SHOWN
   IN THIS POLICY’S DECLARATIONS, SHALL BE AS SHOWN ON INDIVIDUAL PROJECT CERTIFICATES. THERE SHALL BE
   NO ADDITIONAL INSUREDS HEREUNDER, UNLESS OTHERWISE ENDORSED.
   When Delay in Completion Coverage is declared on an individual Project Certificate and the Delay in Completion
   section of the Project Certificate is completed, the following conditions apply:
   (1) Subject to all terms, conditions, limitations and exclusions of this Policy, in the event of direct physical loss of
       or damage to Covered Property, the Company shall indemnify the Named Insured for scheduled Loss of
       RENTAL INCOME*, Loss of GROSS EARNINGS*, ADDITIONAL INTEREST/FINANCING EXPENSES*, and/or
       SOFT COSTS/ADDITIONAL EXPENSES* arising out of the resulting Delay in completion of the project
       described in the Project Certificate on an actual loss sustained basis.
   (2) The Company shall also indemnify the Named Insured for reasonable expenditures that are necessarily
       incurred for the purpose of reducing loss amount under this extension, but only to the extent that such loss
       amount otherwise payable under this coverage is actually reduced.
   (3) No liability shall exist under this Coverage unless the DELAY* exceeds the respective DEDUCTIBLE PERIOD*
       stated in the Project Certificate, and then liability shall be only for such part of the DELAY* that is in excess
       of that DEDUCTIBLE PERIOD*.
   (4) The Company shall not be liable during the PERIOD OF INDEMNITY* for more than the Aggregate Limit of
       Liability, subject to the individual sublimits of liability, stated in the Project Certificate.
   (5) The individual items scheduled for SOFT COSTS/ADDITIONAL EXPENSES* are considered estimated
       expenses, any one of which may be increased up to 125% of the amount scheduled. However, in no event
       shall the total amount payable for all expenses combined be more than the total amount scheduled for item
       d. SOFT COSTS/ADDITIONAL EXPENSES* under the Delay in Completion Coverage section of the Project
       Certificate.
   (6) In the event circumstances require that the project completion date for the INSURED PROJECT* shown on
       any CONSTRUCTION SCHEDULE* be revised to extend such completion date, the Named Insured shall
       establish a revised CONSTRUCTION SCHEDULE* and furnish the same to the Company. The new date
       established in such revised CONSTRUCTION SCHEDULE* shall become the ANTICIPATED DATE OF
       COMPLETION* for Delay in Completion Coverage. Failure of the Named Insured to provide such revised
       CONSTRUCTION SCHEDULE* to the Company shall not serve to waive the amendment of the ANTICIPATED
       DATE OF COMPLETION*.
       However, there shall be no amendment to the ANTICIPATED DATE OF COMPLETION* in the event any
       CONSTRUCTION SCHEDULE* is either compressed or accelerated, unless agreed to in writing by the
       Company and endorsed to the Project Certificate, subject to an additional premium to be agreed.
   (7) Application of the DEDUCTIBLE PERIOD*
       (a) In the event that more than one Covered Cause of Loss with different DEDUCTIBLE PERIODS*
           contributes to the overall DELAY*, the longest DEDUCITBLE PERIOD* shall apply.
       (b) The DEDUCTIBLE PERIOD* stated in the Delay in Completion section of the Project Certificate are in
           additional to the applicable Property Damage Deductibles shown.
   (8) In addition to the Policy EXCLUSIONS, the Company will not be liable under this Coverage for any loss or
       increase in DELAY* caused by or resulting from the following additional Exclusions:
       (a) The enforcement of any ordinance or law regulating removal, repair, construction or re-construction of
           the damaged property; except as provided by Coverage Extension L. Ordinance or Law / Demotion or
           increased Cost of Construction, above;
       (b) Loss or damage to contractor’s plant and equipment or to property not covered by this Policy;
                                                                                    AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                               Page 16 of 35
               Case 19-01166-AJC            Doc 1     Filed 05/30/19         Page 41 of 65
    (c) Alterations, additions, improvements or other changes made in the design, plans, specification or other
        contract documents which are required to effect the repair or replacement of the damaged property;
    (d) Non-availability of funds other than insurance reimbursement;
    (e) Import, export or customs restrictions and/or regulations;
    (f) The breach, suspension, lapse or cancellation of or the failure to obtain, maintain or extend any permit,
        lease, license, contract or purchase order commitments;
    (g) The interference by strikers or other person with the transportation of property, the construction,
        rebuilding, repairing or replacing of Covered Property hereunder or the occupancy and use of the
        premises;
    (h) Any consequential loss;
    (i) The failure to use due diligence and dispatch in restoring the damaged property to the condition existing
        prior to the loss or damage;
    (j) Any change order, revision or other cause which results in deviation from the original CONSTRUCTION
        SCHEDULE* and which is independent of insured loss or damage which gives rise to a DELAY*, whether
        occurring prior to or after an insured DELAY*.
C. DAMAGE TO EXISTING PROPERTY (LIMITED)
   When declared under an individual Project Certificate, the policy is extended to cover damage to existing
   buildings, plant and/or other structures at the location of the INSURED PROJECT* but only when the
   INSURED PROJECT* is contained within or attached to such existing buildings, plant and/or other structures
   and then only to the extent loss or damage arises out of the contractor’s activities or operations at the
   INSURED PROJECT* subject to the following terms and conditions:
   (1) The Company’s liability hereunder shall not exceed the Sublimit of Liability shown in the Project
       Certificate in any one OCCURRENCE*. This amount is a Sublimit of Liability and is part of and not in
       addition to the Certificate Limit of Liability.
   (2) The deductible stated in the Project Certificate shall apply in any one OCCURRENCE*, except where a
       higher deductible applicable to a covered peril is shown.
   (3) The following Property is excluded hereunder:
       (a) Personal Property
       (b) Any property located outside of existing buildings, plant and/or other structures;
       (c) Underground utilities of any kind;
   (4) The following additional Exclusions apply to coverage hereunder:
       (a) Mechanical breakdown, including rupture or bursting caused by centrifugal force;
       (b) Electrical injury or disturbance caused by electrical currents;
       (c) Interruption of incoming electricity, fuel, water, gas, steam, refrigerant or other services except as
           specifically covered in this Policy.
   Exclusions (4)(a), (4)(b) and (4)(c) apply unless direct physical loss or damage by an insured peril ensues and
   then this policy insures only such ensuing loss or damage.
       (d) Business Interruption, extra expense or other consequential loss;
       (e) Explosion, rupture or bursting of steam boilers, steam pipes, steam turbines or steam engines owned,
           leased or operated under the control of the Insured. Direct physical loss or damage caused by or
           resulting from explosion of gases or fuel within the furnace or any fired vessel or within the flues or
           passages through which the gases or combustion pass is covered;
                                                                                AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                           Page 17 of 35
               Case 19-01166-AJC           Doc 1      Filed 05/30/19       Page 42 of 65
      (f) Loss or damage arising solely as a consequence of loss, damage or any structural, mechanical,
          electrical or material condition which existed prior to the effective date of the Project Certificate;
      (g) The perils of EARTH MOVEMENT*, FLOOD*, or NAMED STORM* except when the purpose of the
          INSURED PROJECT* is to repair prior EARTH MOVEMENT*, FLOOD* or NAMED STORM* damage to
          or to structurally retrofit the existing buildings, plant or other structures to meet current building
          codes that address these perils.
  (5) The following basis of valuation shall apply at the time and place of loss:
      (a) If actually replaced – the cost to repair or replace the property lost or damaged with materials of like
          kind and quality at the time and place of loss. In the event that repair or replacement with materials
          of like kind and quality cannot be effected due to obsolescence or non-availability of such materials
          or the means and methods of fabricating, manufacturing or installing such materials, repair or
          replacement shall be effected with materials, means and/or methods that are functionally equivalent
          to the lost or damaged property. In the application of the foregoing, betterment is excluded.
      (b) If not replaced – the actual cash value (the replacement cost at the time of loss or damage less
          depreciation), but not more than the building acquisition cost, less the value of the land.
D. WRAP AROUND COVERAGE
  When the Named Insured declares coverage as Wrap Around, the following provisions will apply:
  (1) Subject to the terms, conditions, exclusions, limit of liability, sublimit of liability, annual aggregate limits
      of liability, deductibles and definitions stated elsewhere in the Policy, coverage under this Policy shall
      only apply when this Policy is broader in meaning or scope of coverage than specific policy(ies) provided
      by, to or through an entity other than the Named Insured, or others on their behalf, when such policy(ies)
      cover the same INSURED PROJECT* as that covered herein.
  (2) Coverage shall apply on an excess basis as respects any amounts recoverable from such other policy(ies),
      whether actually recovered or not. As respects property and perils covered hereunder for which no
      coverage applies under such other policy(ies), coverage hereunder shall be primary.
  (3) Coverage for the following shall not be included hereunder unless other collectible primary insurance
      provided by an entity other than the Named Insured applies and then coverage hereunder shall only
      apply as excess of such specific policy(ies):
      (a) The perils of FLOOD*, EARTH MOVEMENT* or NAMED STORM*, whether individual or combined;
      (b) Delay in Completion Coverage;
      (c) HOT TESTING*;
      (d) Damage to Existing Property;
  (4) Except as stated above, this Policy shall not be considered primary to or contributory with any other valid
      or collectable insurance covering the same property and interest provided herein.
  (5) All policy(ies) provided by, to or through an entity other than the Named Insured, shall be provided to the
      Company as soon as is practical after the attachment of coverage.
  (6) All policy(ies) provided by, to or through an entity other than the Named Insured, shall be maintained in
      full force and effect through the period of coverage set forth on any Company issued Project Certificate
      issued hereunder for any INSURED PROJECT* in accordance with this Wrap Around Coverage. The
      Company shall not be liable for any additional or greater broadening of the meaning or scope between
      this Policy and such others beyond that which existed at the time coverage hereunder attaches,
      regardless of any subsequent changes, expiration or cancellation of such other policy, without specific
      agreement in writing by this Company.


                                                                                AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                           Page 18 of 35
               Case 19-01166-AJC          Doc 1     Filed 05/30/19      Page 43 of 65
E. DEDUCTIBLE BUYBACK COVERAGE
   When the Named Insured declares coverage as Deductible Buyback Coverage, the following provisions will
   apply:
   (1) In the event that any other valid insurance, covering on the same terms and conditions as covered in this
       Policy, is provided for an individual INSURED PROJECT* by a party other than the Named Insured, this
       policy will cover the difference in the deductible between such other insurance and that provided herein
       subject to all other terms and conditions of this Policy.
   (2) The premium will be developed by first calculating the premium for the INSURED PROJECT* in
       accordance with the standard coverage Rating Conditions, then applying the percentage applicable to the
       difference in deductible shown in the Deductible Differential Table in the SCHEDULE OF RATES AND
       DEDUCTIBLES. Any combination now shown in the Table must be referred to the Company. See Rating
       Example in Section IV – Definitions and Examples.
   (3) This provision does not apply to CATASTROPHE PERILS stated in the SCHEDULE OF RATES AND
       DEDUCTIBLES for which an additive rate applies.

                          END OF SECTION I – COVERAGE AND EXCLUSIONS




                                                                            AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                       Page 19 of 35
                       Case 19-01166-AJC           Doc 1      Filed 05/30/19       Page 44 of 65


                 SECTION II – RATES AND DEDUCTIBLES / RATING CONDITIONS

                                                         TERMS

Whenever the following terms appear in bold type in the Declarations, the SCHEDULE OF RATES & DEDUCTIBLES or any
Project Certificate issued hereunder, the following definitions shall apply:
   1. As Declared – In order to effect coverage, the Insured will advise the sublimit of liability required and that
      sublimit will be shown on the individual Project Certificate.
   2. NA – Denotes “Not Applicable” to that coverage, deductible, sublimit of liability or other policy provision.
   3. NCP – Denotes “No Coverage is Provided”.
   4. Refer – The Insured must refer such risks to the Company for prior approval and determination of coverage
      terms and conditions before coverage can be effected.


                                               RATES AND DEDUCTIBLES

                                  REFER TO THE SCHEDULE OF RATES & DEDUCTIBLES


                                                 RATING CONDITIONS
1. The following projects must be submitted to the Company for acceptance and rate and deductible determination
   prior to attachment of coverage hereunder.
   a. Any project having an estimated total Project Limit of Liability greater than seventy-two (72) months; or
   b. Any project having an estimated total Project Limit of Liability greater than this Policy’s Limit of Liability stated
      under Paragraph 9.A of the Declarations or which requires Annual Aggregate Limits of Liability greater than that
      stated under Paragraph 9.C. of the Declarations; or
   c. Any project located outside of the Insured’s Territory of Operations stated in the Declarations.
2. Any CATEGORY or CLASSIFICATION that is not shown in the SCHEDULE OF RATES AND DEDUCTIBLES or which states
   “Refer” under ANNUAL RATES or DEDUCTIBLE shall be submitted to the Company for acceptance and rate and
   deductible determination prior to attachment of coverage hereunder.
3. Unless otherwise stated in the SCHEDULE OF RATES AND DEDUCTIBLES, all rates will be applied per $100 against the
   estimated TOTAL PROJECT VALUE*.
4. The STANDARD COVERAGE rates do not contemplate coverage for any CATEGORY shown under CATASTROPHE
   PERILS, COVERAGE OPTIONS or TERRORISM. When any of these CATEGORIES are provided the rates shown will be
   applied in addition to the STANDARD COVERAGE rates.
5. When Delay in Completion Coverage is selected the factor stated in the SCHEDULE OF RATES AND DEDUCTIBLES will
   be multiplied against the STANDARD COVERAGE rate which applies to the INSURED PROJECT* and then the resulting
   rate will be multiplied per $100 of Delay in Completion value. In addition, should coverage for the perils of HOT
   TESTING*, EARTH MOVEMENT*, FLOOD*, or NAMED STORM* be provided, the factor stated in the SCHEUDLE OF
   RATES AND DEDUCTIBLES will be multiplied against the rate which applies for such peril(s) with the resulting rate
   multiplied per $100 of Delay in Completion values.
6. The rates shown in the SCHEDULE OF RATES AND DEDUCTIBLES do not include any taxes, fees, assessments or other
   required charges imposed by any local, municipal or state government. In the event such charges are assessed, it
   shall be the Named Insured’s responsibility to pay for such additional charges, which shall be billed to the Named
   Insured during the normal billing process.
                                                                                       AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                  Page 20 of 35
                       Case 19-01166-AJC            Doc 1      Filed 05/30/19    Page 45 of 65


7. APPLICATION OF DEDUCTIBLES
   A. The applicable deductible shown in the SCHEDULE OF RATES AND DEDUCTIBLES shall be deducted from the
      amount of each claim and the liability of the Company shall be only for the amount of such insured loss or
      damage in excess thereof, subject to the applicable Limit, Sublimits or Annual Aggregate Limits of Liability.
   B. The deductibles shall apply on an each OCCURRENCE* basis for each INSURED PROJECT* that sustains loss or
      damage.
   C. When a percentage (%) deductible applies to a peril, the deductible is calculated by multiplying the percentage
      shown by the TOTAL PROJECT VALUE IN PLACE* at the time of loss or damage. If Covered Property at a
      Temporary Offsite Location or while in transit sustains loss or damage, the total value of such Covered Property
      shall be included when calculating the applicable deductible amount. However, in no event shall the deductible
      be less than the dollar amount shown. The deductibles shall apply on an each OCCURRENCE* basis for each
      INSURED PROJECT* that sustains loss or damage. When a dollar amount is shown absent a corresponding
      percentage (%), then that amount shall be deducted.
   D. In the event that more than one deductible applies to insured physical loss or damage from a single
      OCCURRENCE*, only the largest of the applicable deductibles will be applied, unless otherwise endorsed to a
      Project Certificate.
   E. As respects Delay in Completion coverage, no liability shall exist unless the DELAY* exceeds the respective
      DEDUCTIBLE PERIOD* stated in the Project Certificate, and then liability shall be only for such part of the DELAY*
      that is in excess of that DEDUCTIBLE PERIOD*. The number of days stated as a DEDUCTIBLE PERIOD* will always
      be applied in addition to any dollar and/or percentage deductible stated for physical loss or damage.
8. CATASTROPHE ZONES
   Refer to AIG BUILDER’S RISK CATASTROPHE ZONE DESIGNATION for zone identification in the application of EARTH
   MOVEMENT*, NAMED STORM* and FLOOD* annual aggregate limits, rates and deductibles.
9. DEFINITIONS
   The following definitions shall be used to determine the annual rate and deductible in the application of the
   SCHEUDLE OF RATES AND DEDUCTIBLES.
   A. CONSTRUCTION CLASSIFICATIONS
      (1) FRAME - Buildings where the walls are constructed of wood or other combustible materials, including when
          combined with other materials such as brick veneer, stone veneer, wood ironclad or stucco on wood.
      (2) JOISTED MASONRY - Buildings where the walls are constructed of masonry materials such as clay, adobe, brick,
          gypsum block, cinder block, hollow concrete block, stone, tile, glass block or other similar material and where
          the floors and / or roof are combustible.
      (3) NON-COMBUSTIBLE - Buildings where the walls, floors and roof are constructed of and supported by metal,
          asbestos, gypsum or other non-combustible material.
      (4) MASONRY NON-COMBUSTIBLE - Buildings where the walls are constructed of masonry materials of the type
          described in JOISTED MASONRY above but with a floor and roof constructed of metal or other non-combustible
          materials.
      (5) FIRE RESISTIVE - Buildings where the walls, floors and roof are constructed of fire resistive materials having a
          fire resistance rating of not less than two hours.
   Reference to walls means the structural frame and support walls. Reference to floors means the floors and supports.
   Reference to roof means the roof deck and supports.




                                                                                     AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                Page 21 of 35
                  Case 19-01166-AJC          Doc 1     Filed 05/30/19       Page 46 of 65


B. RENOVATIONS
  (1)    NON-STRUCTURAL RENOVATIONS – Interior finish work including the upgrade of existing building systems,
        and not involving any of the work described in (2) below. Also includes non-structural alterations to the
        building exterior.
  (2) STRUCTURAL RENOVATIONS – Projects involving structural alterations to the structure such as: a) the moving
      or removal of load-bearing walls or supports; b) the installation of new stairwells or elevator shafts within a
      building; c) the construction of additional stories on top of existing structure; d) foundation work /
      underpinning; e) the restoration of buildings or structures damaged by fire, windstorm, collapse; or f) other
      work of a similar nature.

                    END OF SECTION II – RATES AND DEDUCTIBLES / RATING CONDITIONS




                                                                                AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                           Page 22 of 35
                        Case 19-01166-AJC           Doc 1      Filed 05/30/19       Page 47 of 65

                                    SECTION III – GENERAL CONDITIONS
1.   OBSERVANCE OF CONDITIONS
     The due observance and fulfillment of the terms and conditions of this policy by the Named Insured, insofar as they
     relate to anything to be done or complied with by the Named Insured, shall be a condition precedent to any liability of
     the Company to make payment for loss under this policy.
2.   INCREASED HAZARD
     If the circumstances in which this insurance was entered into shall be altered or if the risk shall be materially
     increased, the Named Insured shall as soon as possible give notice in writing to the Company.
3.   MISREPRESENTATION & FRAUD
     This policy shall be void if the Named Insured has concealed or misrepresented any material fact or circumstances
     concerning this insurance or the subject thereof, or in case of any fraud, attempted fraud or false swearing by the
     Named Insured touching any matter relating to this insurance or the subject thereof, whether before or after a loss.
4.   ERRORS & OMISSIONS
     No unintentional errors or omissions in any information required to be reported to the Company will prejudice the
     Named Insured's right of recovery, but will be reported to the Company as soon as practicable when discovered.
5.   INSPECTION & AUDIT
     While this policy is in effect, the Company can, at any reasonable time, inspect the insured property and operations.
     However, neither the Company's inspection nor any report thereof can serve as any representation that the insured
     property or operations are safe or healthful, or that they comply with any law, rule or regulation.
     The Company may also examine and audit the Named Insured's books and records at any reasonable time during the
     policy period and within one year after the final termination of the policy, as long as they relate to the subject matter
     of this policy.
6.   CLAIM AGAINST TRANSIT CARRIER AND/OR BAILEE
     No claim for loss or damage during transit shall be payable hereunder until the Named Insured has filed a claim with
     and made reasonable efforts to secure payment from the transporting carrier and the carrier has denied liability.
7.   PROTECTION OF PROPERTY
     The Named Insured will take reasonable steps to protect, recover or save the property insured and minimize any
     further or potential loss or damage when:
     A.   The property insured has sustained direct physical loss or damage by an insured peril; or
     B.   The property insured is in imminent danger of sustaining direct physical loss or damage by the perils of:
          (1) NAMED STORM* or other related perils, but only when the potential for the same to occur has been
               forecasted by the National Weather Service;
          (2) FLOOD*, but only when the potential for the same to occur has been forecasted by the National Weather
               Service or the U.S. Army Corps of Engineers;
          (3) Fire;
     The acts of the Named Insured or the Company in protecting, recovering or saving the property insured will not be
     considered a waiver or an acceptance of abandonment. The Named Insured and the Company will bear the expense
     incurred proportionate to their respective interests.




                                                                                        AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                   Page 23 of 35
                          Case 19-01166-AJC        Doc 1       Filed 05/30/19     Page 48 of 65
8.   EXAMINATION UNDER OATH
     The Named Insured shall submit and, so far as is within their power, shall cause all other persons to submit, to
     examination under oath by any persons named by the Company relative to any and all matters in connection with a
     claim and shall produce for examination all books of account, bills, invoices, and other vouchers or certified copies
     thereof if originals are lost, at such reasonable time and place as may be designated by the Company or its
     representatives and shall permit extracts and copies thereof to be made.
9.   IN CASE OF LOSS
     A.   Notice of Loss
          The Named Insured will report in writing to the Company every loss OCCURRENCE* which may give rise to a
          claim under this policy as soon as practicable, but no later than thirty (30) days, after it becomes known to the
          Named Insured's Director of Risk Management.
          The knowledge of any OCCURRENCE* by an agent, servant or employee of the Named Insured shall not itself
          constitute knowledge by the Named Insured unless the Named Insured’s Director of Risk Management shall have
          received such notice from such agent, servant or employee.
     B.   Proof of Loss
          The Named Insured will, as soon as practicable, file with the Company a signed and sworn detailed proof of loss.
     C.   Payment of Loss
          All adjusted claims, including partial payments thereon, will be due and payable no later than sixty days after
          presentation and acceptance of proof of loss or partial proof of loss, as the case may be, by this Company or its
          appointed representative.
10. PARTIAL LOSS
     The Company hereby grants permission to repair any partial damage to the property insured which can be
     conveniently and advantageously undertaken. The Company will reimburse the Insured who has suffered the loss for
     the actual cost of such repairs, subject always to the applicable deductible and limits of liability stated in the
     Declarations. Nothing in this clause shall be deemed to have waived the requirement that notice of loss be given
     forthwith to the Company as provided in the policy.
11. SUBROGATION
     If the Company pays a claim under this policy, they will be subrogated, to the extent of such payment, to all the
     Insured's rights of recovery from other persons, organizations and entities. The Insured will execute and deliver
     instruments and papers and do whatever else is necessary to secure such rights.
     The Company will have no rights of subrogation against:
     A.   Any person or entity, which is a Named Insured or an Additional Insured;
     B.   Any other person or entity, which the Insured has waived its rights of subrogation against in writing before the
          time of loss;
     C.   Notwithstanding the foregoing, it is a condition of this policy that the Company shall be subrogated to all the
          Insured's rights of recovery against:
          (1) any Architect or Engineer, whether named as an Insured or not, for any loss or damage arising out of the
              performance of professional services in their capacity as such and caused by any error, omission, deficiency
              or act of the Architect or Engineer, by any person employed by them or by any others for whose acts they
              are legally liable, and
          (2) any manufacturer or supplier of machinery, equipment or other property, whether named as an Insured or
              not, for the cost of making good any loss or damage which said party has agreed to make good under a
              guarantee or warranty, whether expressed or implied.
                                                                                      AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                 Page 24 of 35
                       Case 19-01166-AJC            Doc 1      Filed 05/30/19       Page 49 of 65

    The Insured will act in concert with the Company and all other interest concerned in the exercise of such rights of
    recovery. The Insured will do nothing after a loss to prejudice such rights of subrogation.
    If any amount is recovered as a result of such proceedings, the net amount recovered after deducting the costs of
    recovery, will accrue first to the Company. Any excess of this amount will be remitted to the Insured. If there is no
    recovery, the interests instituting the proceedings will bear the expense of the proceedings proportionately.
12. CONTRIBUTING INSURANCE
   Permission is granted for other policies written upon the same terms, exclusions, limitations and conditions as those
   contained herein.
   This policy will contribute to the total of each loss otherwise payable herein to the extent of the participation of this
   policy in the total limit of liability as provided by all policies written upon the same terms, exclusions, limitations and
   conditions as those contained in this policy.
13. EXCESS INSURANCE
   Permission is granted the Insured to have excess insurance over the limit of liability set forth in this policy without
   prejudice to this policy, nor will the existence of such insurance, if any, reduce any liability under this policy.
14. OTHER INSURANCE
   Except as stated in CONTRIBUTING INSURANCE and EXCESS INSURANCE above, if there is other collectible insurance,
   this policy will cover as excess insurance and will not contribute with such other insurance.
15. UNDERLYING INSURANCE
   Permission is given for the Insured to purchase insurance on all or any part of the deductible(s) of this policy. The
   existence of such underlying insurance shall not prejudice or affect any recovery otherwise payable under this policy.
16. RECOVERY OR SALVAGE
    Any recovery or salvage excluding:
   A.   proceeds from subrogation and other insurance recovered or received after a loss settlement under this policy;
   B.   any recovery from suretyship, insurance, reinsurance, security or indemnity taken by or for the benefit of the
        Company;
    will apply as if recovered or received prior to the loss settlement and the loss will be readjusted accordingly.
17. ASSISTANCE AND COOPERATION OF THE INSURED
   The Named Insured shall cooperate with the Company and upon the Company’s request and expense, shall attend
   hearings and trials and shall assist in effecting settlements, in securing and giving evidence, in obtaining the
   attendance of witnessed, and in conducting suits.
18. BANKRUPTCY OR INSOLVENCY
   Bankruptcy or insolvency of the Named Insured shall not relieve the Company of any of its obligations under this
   policy.
19. BRANDS & TRADEMARKS
   In case of loss or damage by an insured peril to insured property bearing a brand, trademark or label, the Company
   may take all or any part of the property at any agreed or appraised value. If so, the Named Insured may, at their own
   expense:
   A.   Stamp salvage on the property or its container, if the stamp will not physically damage the property; or
   B.   Remove the brand, trademark or label, if doing so will not physically damage the property. The Named Insured
        must re-label the property or its container to comply with the law.

                                                                                        AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                   Page 25 of 35
                        Case 19-01166-AJC              Doc 1      Filed 05/30/19        Page 50 of 65
20. ENTRY, CONTROL, ABANDONMENT
    After loss or damage to insured property, the Company shall have an immediate right of access and entry by
    accredited agents sufficient to enable them to survey and examine the property, and to make an estimate of the
    loss or damage and, after the Insured has secured the property, a further right of access and entry sufficient to
    enable them to make an appraisal or estimate of the loss or damage, but the Company shall not be entitled to the
    control or possession of the property, and without the consent of the Company there can be no abandonment of
    the property insured.
21. PAIR & SET
    A.   In the event of loss of or damage to any insured article or articles which are part of a pair or set, the measure of
         loss of or damage to such article or articles will be a reasonable and fair proportion of the total value of the pair
         or set, giving consideration to the importance of said article or articles, but in no event will such loss or damage
         be construed to mean total loss of the pair or set; or
    B.   In the event of loss or damage to any part of property insured consisting, when complete for use, of several
         parts, the Company will only be liable for the value of the part lost or damaged.
22. APPRAISAL
    If the Insured and the Company fail to agree as to the value of the property or the amount of loss, either may make
    written demand for an appraisal. In this event, each party will choose a competent and impartial appraiser within
    twenty days after receiving a written request from the other. The appraisers will then select an umpire. If they cannot
    agree upon an umpire within fifteen (15) days, either may request the selection by a judge of a court having
    jurisdiction. The appraisers will then appraise the loss, stating separately the value of the property and the amount of
    loss to each item, and failing to agree, will submit their differences to the umpire. A decision in writing, so itemized, of
    any two will be binding. Each party will pay its chosen appraiser and bear the other expense of the appraisal and
    umpire equally. The Company shall not be held to have waived any of its rights by any act relating to appraisal.
23. ASSIGNMENT
    The Insured may not assign this Policy without the Company’s prior written consent.
24. BENEFIT TO BAILEE
    This policy will not inure, directly or indirectly, to the benefit of any carrier or bailee.
25. SUIT AGAINST COMPANY:
    No suit, action or proceeding for the recovery of any claim under this Policy shall be sustainable in any court of law
    or equity unless you shall have fully complied with all the requirements of this Policy, nor unless the same be
    commenced within 24 months immediately after the date of the loss, provided however, that if under the laws of
    the applicable jurisdiction such time limitation is unenforceable, then the period within which such action or
    proceeding must be commenced shall be the shortest period of time permitted by the laws of such jurisdiction
26. STATUTES:
    If any Article(s) herein stated conflict with the laws or statutes of any jurisdiction within which this policy applies, such
    Article(s) are hereby amended to conform to said laws or statutes.
27. TITLES OF PARAGRAPHS:
    The several titles of the various paragraphs of this form and endorsements attached to this policy are inserted for
    reference and shall not be deemed in any way to affect the provisions to which they relate.
28. APPLICABILITY OF POLICY:
    All terms, conditions, exclusions and limitations of this Policy shall apply equally to each INSURED PROJECT* unless
    endorsed hereunder or modified to the contrary within any Certificate.


                                                                                             AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                        Page 26 of 35
                        Case 19-01166-AJC           Doc 1     Filed 05/30/19       Page 51 of 65
29. ALTERNATIVE DISPUTE RESOLUTION
    A. If the Company and the Named Insured disagree, after making a good faith effort to reach an agreement on an
       issue concerning this Policy, either party may request that the following procedure be used to settle such
       disagreement:
         (1) The Company or the Named Insured may request of the other in writing that the dispute be settled according
             an alternative dispute resolution procedure
         (2) If the Company and the Named Insured agree to proceed, they will jointly select and alternative dispute
             resolution technique for resolution of the dispute.
         (3) If the parties cannot agree on a method to resolve the issue in dispute within sixty (60) days of written
             request, the parties will contact either the American Arbitration Association or the state mediation or dispute
             resolution service and will use their services to select or devise a dispute resolution mechanism.
         (4) Alternative dispute resolution procedures that may be used include mediation, binding arbitration and mini-
             trials, except where prohibited by applicable law or regulation.
         (5) All expenses of the alternative dispute resolution procedure will be shared equally by both parties.
         Any decision or award made as a result of the alternative dispute resolution procedure shall always be limited by
         the Coverage Terms and Conditions, Limits, Sublimits and Aggregate Limits of Liability of this Policy.
     B. This Alternative Dispute Resolution shall not be available for the following:
         (1) Any dispute involving asbestos including loss, damage or debris removal expense.
         (2) Any dispute involving debris removal expense for CONTAMINANTS OR POLLUTANTS*.
         (3) Any dispute where coverage is denied based on arson or other attempted fraud by the Named Insured.
         (4) Any dispute within the scope of and governed by the APPRAISAL/ARBITRATION clause above.

30. APPLICABILITY OF POLICY
    All terms, conditions, exclusions and limitations of this Policy shall apply equally to each INSURED PROJECT* unless
    specifically endorsed to this Policy or modified within an individual Project Certificate.
31. VALUATION
     In the event of loss or damage by an insured peril and subject to the applicable Policy Limit, Sublimit or Annual
     Aggregate Limit of Liability as the case may be, the basis of adjustment of a claim at the time of loss, unless
     otherwise endorsed, shall be as follows:
    A. PROPERTY UNDER CONSTRUCTION* (except Property of Others) – The actual cost to repair or replace the lost
       or damaged property, valued as of the time and place of loss, with material of like kind and quality, less
       betterment, including contractor’s profit and overhead, in the same percentage allocated in the original contract
       documents. If not so replaced, loss shall be settled on an Actual Cash Value basis with proper deduction for
       depreciation and exclusive of profit and overhead.
    B. TEMPORARY WORKS* – The actual cash value of the lost or damaged property valued as of the time and place
       of loss.
    C. Property Of Others (including items supplied by the owner or for which the Insured is legally responsible) - The
       actual cost to repair or replace the property lost or damaged with material of like kind and quality including
       contractor's charges incurred prior to loss and related to such property, if any, less betterment, or owner's cost,
       whichever is less.
    D. Plans, Blueprints, Drawings, Renderings, Specifications Or Other Contract Documents And Models – If
       replaced, the cost to reproduce with property of like kind and quality including the cost of gathering or
       assembling information from back up data. If not replaced, the value of blank material.
                                                                                        AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                   Page 27 of 35
                       Case 19-01166-AJC            Doc 1     Filed 05/30/19       Page 52 of 65
    E. LANDSCAPING MATERIALS* – (1) The cost to replace with property of like kind and quality, and (2) the labor
       necessary to replace such property.
    F. Property in Transit – The invoice cost plus accrued shipping charges less shipper's liability, if any.
    G. Delay in Completion Coverage – Actual Loss Sustained during the PERIOD OF INDEMNITY*
32. ANNUAL AGGREGATE LIMITS OR SUBLIMITS OF LIABILITY
    If a Limit or sublimit stated in this Policy or any Project Certificates issued hereunder is specified as an Annual
    Aggregate, then the Company shall not be liable for more than the specified Limit or sublimit for all
    OCCURRENCES* during any annual (365 days, or if leap year, 366 days) period, beginning with the Effective Date of
    this Policy or the underlying Project Certificate. If the Policy Term is greater than twelve (12) months, such sublimit
    shall apply in the aggregate to all losses occurring during each twelve (12) month period, beginning with the
    Effective date of the Policy or the underlying Project Certificate and each subsequent anniversary date.
    Annual Aggregate Limits or sublimit(s) not used in any twelve (12) month period are not cumulative to any other
    twelve (12) month period.
33. REINSTATEMENT OF LIMIT AFTER LOSS
    With the exception of loss or damage caused by perils that are subject to aggregate limits, any loss hereunder will
    not reduce the amount of this Policy or underlying Project Certificate, except for a loss to the INSURED PROJECT*
    that exhausts the total POLICY LIMIT OF LIABILITY or CERTIFICATE LIMIT OF LIABILITY for that INSURED PROJECT*,
    in which event, coverage will end and the Company will refund the unearned premium.
34. CANCELLATION
    A. Coverage under this Policy, its quarterly reports or any Project Certificate may be canceled by the first Named
       Insured by mailing or delivering to the Company written notice stating when thereafter such cancellation shall
       be effective.
    B. This Policy may be canceled by the Company by mailing or delivering written notice to the first Named Insured,
       at the address shown in this Policy or last known address, stating when, in accordance with the laws of the state
       within which the Insured’s headquarters is domiciled, but not less than ninety (90) days thereafter, such
       cancellation shall be effective.

    C. The Company may cancel an INSURED PROJECT* covered by a quarterly report or Project Certificate to this
       Policy by mailing written notice to the Named Insured at the address shown in this Policy, or last known address,
       stating when, in accordance with the laws of the state within which the property is located, such cancellation
       shall be effective.
       If any specific state amendatory endorsement provides less than 90 days notice of cancellation for reasons other
       than non-payment of premium, where permitted by law, the Company shall provide the 90 days notice set forth
       herein.
    D. In the event of the first Named Insured's non-payment of any premium due under this Policy or for any Project
       Certificate or quarterly report, said notice shall be ten (10) days.
    E. The mailing of notice as aforementioned shall be sufficient proof of notice and the effective date of cancellation
       stated in the notice shall become the end of the Policy or Project Certificate period. Delivery of such written
       notice either by the first Named Insured or by the Company shall be equivalent to mailing.

    F. Payment or tender of any unearned premium by the Company shall not be a condition precedent to the
       effectiveness of cancellation, but such payment shall be made as soon as practicable.

    G. The Company shall pay return premium to the Named Insured on a pro-rata basis if the Company cancels and on
       a short rate basis if the Named Insured cancels.


                                                                                        AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                   Page 28 of 35
                      Case 19-01166-AJC           Doc 1     Filed 05/30/19       Page 53 of 65
35. MORTGAGE HOLDERS
   The term "mortgage holder" includes lenders and trustees.
   A. The Company will pay for covered loss or damage to each mortgage holder shown on a Project Certificate or on
      an ACORD Certificate of Insurance (or equivalent) issued to confirm coverage under this Policy, in their order of
      precedence, as their interests may appear.
   B. The mortgage holder has the right to receive loss payment even if the mortgage holder has started foreclosure
      or similar action on the INSURED PROJECT*.
   C. If the Company denies a claim due to acts of the Insured or because the Insured has failed to comply with the
      terms of this Policy or the Project Certificate, the mortgage holder will still have the right to receive loss
      payment if the mortgage holder:
       (1) At the Company's request, pays any premium due under this Policy or Project Certificate if the Insured has
           failed to do so;
       (2) Submits a signed, sworn statement of loss within sixty (60) days after receiving notice from the Company of
           the Insured's failure to do so; and
       (3) Has notified the Company of any change in ownership, occupancy or substantial change in risk known to
           the mortgage holder.
       All of the terms of this Policy and/or the Project Certificate will then apply directly to the mortgage holder.
   D. If the Company pays the mortgage holder for any loss or damage and denies payment to the Insured due to
      the Insured's acts or failure to comply with the terms of this Policy or Project Certificate:
       (1) The mortgage holder’s rights under the mortgage will be transferred to the Company to the extent of the
           amount paid by the Company; and
       (2) The mortgage holder’s right to recover the full amount of the mortgage holder’s claim will not be impaired
           by the Insured's acts or failure.
       The Company has the option to pay to the mortgage holder the whole principal on the mortgage plus any
       accrued interest. In this event, the mortgage and note will be transferred to the Company and the Insured will
       pay their remaining mortgage debt to the Company
   E. If the Company cancels this Policy or a Project Certificate, the Company will give written notice to the mortgage
      holder at least:
       (1) Ten (10) days before the effective date of cancellation if cancellation is due to nonpayment of premium; or
       (2) Thirty (30) days before the effective date of cancellation if cancellation is due to any other reason.
   F. If the Company elects not to renew this Policy, the Company will give written notice to the mortgage holder at
      least ten (10) days before the expiration date of this Policy.


36. DELAY IN COMPLETION – CONDITIONS IN THE EVENT OF A LOSS
   A. The Named Insured shall do, agree to do, and permit to be done all such things as may be reasonably
      practicable to minimize the extent of any interference with the CONSTRUCTION SCHEDULE* so as to avoid or
      diminish any DELAY* resulting therefrom.
   B. It is a condition of this insurance that as soon as practical the Named Insured shall begin NORMAL
      OPERATIONS*.
   C. Upon request by the Company, the Named Insured shall make available all records and information relevant to
      the determination of loss and expenses related to reducing loss.


                                                                                      AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                 Page 29 of 35
                  Case 19-01166-AJC         Doc 1     Filed 05/30/19     Page 54 of 65
D. Upon the expiration of one month after the beginning of the PERIOD OF INDEMNITY* and each month
   thereafter, if it is possible to determine the minimum amount which the Company may be liable to pay for such
   period, the Company shall pay such amount to the Named Insured as an installment of the total loss.
E. In the event of payment hereunder, the Company shall conduct an audit of the Named Insured’s records twelve
   months after the commencement of operations to determine the loss as defined by this Policy as well as any
   expenses incurred by the Named Insured related to reducing loss. Due consideration shall be given to
   seasonable patterns, trends, variations or special circumstances which would have affected the business had
   the DELAY* not occurred so that the amount thus adjusted shall represent as nearly as may be reasonably
   practicable the amount which, in the absence of the DELAY* would have been realized. Any amount saved in
   respect of labor costs, charges and expenses that have ceased or reduced during the PERIOD OF INDEMNITY*
   and liquidated damage the Named Insured is entitled to receive from others, whether collectible or not, shall
   be deducted from the loss during the PERIOD OF INDEMNITY*.
F. In the event the amount of loss determined by the audit is less than or exceeds the sum paid by the Company
   during the PERIOD OF INDEMNITY*, the difference between the two amounts shall be paid by or to the
   Company as the case may be.


                          END OF SECTION III – POLICY CONDITIONS




                                                                             AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                        Page 30 of 35
                       Case 19-01166-AJC           Doc 1     Filed 05/30/19      Page 55 of 65

                                          SECTION IV – DEFINITIONS

                                                     DEFINITIONS
Wherever in this Policy or any endorsement attached hereto a word or words appear in capitalized bold face type
followed by an asterisk (*), the following definitions will be applied in the interpretation of such wording.

1.   ADDITIONAL INTEREST / FINANCING EXPENSES
     Includes: (1) Additional Interest charged by lenders to extend or renew interim financing, and interest and/or
     principal payments that are due and must be paid whether or not the INSURED PROJECT* is operational; and (2)
     Additional costs incurred to obtain new financing for the project should the financing expire or be nonrenewed as
     well as additional loan fees incurred to rearrange financing necessary to complete the INSURED PROJECT*.
2. ANTICIPATED DATE OF COMPLETION
   The date stated in the underlying Project Certificate on which the work is scheduled to be completed for
   commencement of commercial operation for use and occupancy.
3. CONSTRUCTION SCHEDULE
   Any time table, critical path, time line, bar chart or other scheduling vehicle setting out the times for starting and
   completing each of the operations required for the construction of the INSURED PROJECT*.
4. CONTAMINANTS OR POLLUTANTS
     Any material which, after its release, can cause or threaten damage to human health or human welfare or which
     can cause or threaten damage, deterioration, loss of value, marketability or loss of use to Covered Property
     hereunder as listed in the Federal Water Pollution Control Act, Clean Air Act, Resource Conservation and Recovery
     Act of 1976, and Toxic Substances Control Act, or as designated by the US Environmental Protection Agency.
5. DEDUCTIBLE PERIOD
     The number of calendar days stated in the underlying Project Certificate, beginning with the ANTICIPATED DATE OF
     COMPLETION*.
6. DELAY
     The period of time between the ANTICIPATED DATE OF COMPLETION* and the actual date on which commercial
     operations or use and occupancy can commence with the exercise of due diligence and dispatch.
7.   EARTH MOVEMENT*
     EARTH MOVEMENT* means:
     A. All land movement due to seismic activity, including earthquake, shocks, tremors, volcanic action, earth rising or
        shifting, landslide, tsunami, subsidence, sinkhole, and rock fall.
     B. Direct physical loss or damage by fire or explosion resulting from EARTH MOVEMENT* as defined above, will not
        be considered loss by EARTH MOVEMENT* within the terms and conditions of this policy.
8.   FLOOD
     FLOOD* means:
     A.   A general and temporary condition of partial or complete inundation of normally dry land areas, including
          dewatered areas, from:
          (1) The rising, overflow, or expansion beyond normal boundaries of any body of water or watercourse,
              whether such body of water or watercourse is natural or man made;



                                                                                     AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                Page 31 of 35
                       Case 19-01166-AJC           Doc 1      Filed 05/30/19       Page 56 of 65
          (2) The release or breaking of the boundaries of natural or man-made bodies of water or watercourses
              including the release or overflow of any water impounded by a dam, dike, reservoir or any other barrier or
              diversionary device;
          (3) Waves, tide or tidal waters, and storm surge;
          (4) The unusual and rapid accumulation or runoff of surface waters from any source;
          (5) Mudslides or mudflows where mudslide or mudflows means a river of liquid and flowing mud on the
              surfaces of normally dry land areas, as when earth is carried by a current of water and deposited along the
              path of the current;
          or the spray from any of the foregoing, whether driven by wind or not.
      B. Direct physical loss or damage by fire or explosion resulting from Flood as defined above, will not be
         considered loss by FLOOD* within the terms and conditions of this policy.

9.   FUNGUS, MOLD OR SPORE*

     A.   Fungus including, but not limited to, any of the plants or organisms belonging to the major group fungi, lacking
          chlorophyll, and including mold, yeast, rusts, mildews, smuts and mushrooms;

     B.   Mold including, but not limited to, any superficial growth produced on damp or decaying organic matter or on
          living organisms, and fungi that produce mold; and/or

     C.   Spore including, but not limited to, any dormant or reproductive body produced by or arising or emanating
          out of any fungus, mold, mildew, plants, organisms or microorganisms.
10. GROSS EARNINGS
     Gross revenues from the planned operation of the INSURED PROJECT* upon occupancy or commercial service
     which are not realized during the PERIOD OF INDEMNITY* and which would have been earned by the Named
     Insured if the DELAY* had not occurred, less non-continuing expenses.
11. HIGH HAZARD PERILS
     Earthquake Zone 1 and ZONE 2, FLOOD* Zones A, Z, Shaded X or B and Wind Zone 1 as defined in AIG BUILDER’S
     RISK CATASTROPHE ZONES* attached to this Policy.
12. INSURED PROJECT
     Work which the Insured has contracted for or is contractually obligated to perform in accordance with the written
     construction contract.
13. LANDSCAPING MATERIALS
     Trees, plants, shrubs, grass and lawns planted as part of the INSURED PROJECT*, but excluding such materials that
     already exist at the location of the INSURED PROJECT* prior to the start of the project.
14. NAMED STORM
     NAMED STORM* means wind, wind gusts, hail, rain, tornadoes, or cyclones caused by or resulting from a specific
     storm system that has been named by the National Hurricane Center (NHC) or the Central Pacific Hurricane Center
     (CPHC) or any comparable worldwide equivalent beginning when such organization issues a watch or warning and
     ending 72 hours after the termination of the watch or warning; however, NAMED STORM* does not include loss or
     damage caused by FLOOD* related to or resulting from a NAMED STORM*.




                                                                                      AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                 Page 32 of 35
                      Case 19-01166-AJC           Doc 1     Filed 05/30/19       Page 57 of 65
15. NORMAL OPERATIONS
    NORMAL OPERATIONS* means The Business of the Principal shall be deemed to have commenced on the
    date of the Certificate of Practical Completion, or upon handover to the Principal, or the taking over by
    the Principal of the Project or of any part thereof which shall be capable (at that date) of earning
    revenues, whichever shall occur first.
16. OCCURRENCE
    With the exception of the perils of EARTH MOVEMENT*, FLOOD*, and NAMED STORM*, OCCURRENCE* includes
    all losses or damages that are attributable directly or indirectly to one cause or a series of causes and includes all
    resultant or concomitant losses wherever located. All such losses or damages will be treated as one OCCURRENCE*.
    As respects the peril of EARTH MOVEMENT*, an OCCURRENCE* shall mean all losses or damages arising during a
    continuous period of seventy-two (72) hours during the term of this Policy. The Insured may elect the moment
    when the seventy-two (72) hour period begins, but no two such periods shall overlap. Such EARTH MOVEMENT*
    shall be deemed to be a single OCCURRENCE* within the meaning of this Policy.
    As respects the peril of NAMED STORM*, OCCURRENCE* shall mean all losses or damages arising during a
    continuous period of seventy-two (72) hours during the term of this Policy. The Insured may elect the moment
    when the seventy-two (72) hour period begins, but no two such periods shall overlap. Such NAMED STORM* shall
    be deemed to be a single OCCURRENCE* within the meaning of this Policy.
    As respects the peril of FLOOD*, OCCURRENCE* shall mean all losses or damages arising during a continuous
    condition as defined in the definition of FLOOD*.
    The Company shall not be liable for any such loss or damage occurring before the effective date and time or
    occurring after the expiration date and time of this Policy; however, with regard to EARTH MOVEMENT* and
    NAMED STORM* only, the Company will be liable for any loss occurring for a period, of up to seventy-two (72)
    consecutive hours after the expiration of this policy provided that the OCCURRENCE* takes place prior to the date
    and time of the expiration of this policy.
17. PERIOD OF INDEMNITY
   The number of calendar days stated in the Project Certificate which are in excess of the DEDUCTIBLE PERIOD*. The
   PERIOD OF INDEMNITY* for any insured DELAY* hereunder shall not be limited or otherwise affected by the
   expiration, cancellation or termination of the Policy.
18. PROPERTY UNDER CONSTRUCTION
   Property, including materials, supplies, equipment, machinery, and other property of a similar nature, being
   property of the Insured or of others for which the insured may have assumed responsibility, that will become a
   permanent part of the INSURED PROJECT*, the value of which has been included in the estimated TOTAL PROJECT
   VALUE* declared by the first Named Insured in quarterly reports or Project Certificates issued hereto, all when used
   or to be used in site preparation (including demolition of existing structures as required by the contract), fabrication
   or assembly, installation or erection, alteration, renovation or construction of the INSURED PROJECT*.
19. RENTAL INCOME
    Revenues from rentals and leases not realized during the PERIOD OF INDEMNITY* which would have been earned
    by the Named Insured if the DELAY* had not occurred, less non-continuing expenses.
20. SOFT COSTS / ADDITIONAL EXPENSE
   Expenditures that are necessarily incurred during the PERIOD OF INDEMNITY* that would not have been incurred
   by the Named Insured if the DELAY* had not occurred consisting of the following to the extent scheduled on the
   underlying Project Certificate:
    A. Legal/Accounting Fees: Fees for legal work incurred to revise contracts or other documents, and additional
       account work incurred to renew or restructure the financing;

                                                                                     AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                                Page 33 of 35
                      Case 19-01166-AJC          Doc 1     Filed 05/30/19       Page 58 of 65
    B. Design Professional Fees: Fees for services provided by Architects, Engineers and other Design Professionals;
    C. Realty Taxes/Ground Rents: Realty taxes, ground rents or other assessments actually incurred;
    D. Insurance Premiums: Insurance premiums for extending or renewing coverage;
    E. Project Administration Expense/General Overhead: Project administration expense such as temporary office
       space, additional clerical expense and other similar expenses;
    F. Advertising/Marketing Expense: Advertising and promotional expenses;
    G. Leasing/Commission Expense: Costs of renegotiating and pre-leasing of the project, including costs of
       additional commissions incurred upon renegotiating leases;
    H. Other Expenses, as accepted by the Company and specifically described on the Project Certificate.

21. SOFTWARE LOSS
   Loss of or damage to a program, software or operating system, programming instruction or data arising out of or
   resulting from any failure, malfunction, deficiency, deletion, fault, VIRUS* or corruption. SOFTWARE LOSS* includes
   loss or damage resulting from any authorized or unauthorized access in, of or to any computer, communication
   system, file server, networking equipment, computer system, computer hardware, data processing equipment,
   computer memory, microchip, microprocessor (computer chip), integrated circuit or similar device in computer
   equipment, any program, computer software or operating systems, programming instructions or data.

22. TEMPORARY WORKS
   Scaffolding (including scaffolding erection costs), formwork, falsework, shoring, fences, and temporary buildings or
   structures, including office and job site trailers, incidental to the project, the value of which has been included in
   the estimated TOTAL PROJECT VALUE* of the INSURED PROJECT* declared by the Named Insured in quarterly
   reports or Project Certificates issued hereto.
23. TESTING
   A. HOT TESTING* - Any start up, commissioning or other forms of TESTING* making use of any feedstock, catalyst
      or similar media including operation or performance tests.
   B. COLD TESTING* - Any TESTING*, exclusive of HOT TESTING* as defined above, including electrical, mechanical,
      hydraulic, hydrostatic and pneumatic.
   C. For the purposes of the foregoing definitions, the startup, TESTING* and commissioning of systems and
      equipment intended to service a building, including boilers, chillers, pumps and similar equipment, shall be
      considered COLD TESTING*.
24. TESTING PERIOD
   As respects HOT TESTING*, TESTING PERIOD* shall mean that period beginning with the introduction into the
   Covered Property of feedstock, catalyst or similar media for production, processing or handling or the
   commencement of supply to a system and continuously thereafter, whether or not such HOT TESTING*,
   commissioning or startup is continuous or intermittent, and terminating on the expiry of the period of time as
   provided in the Project Certificate.
25. TOTAL PROJECT VALUE
   The total value of PROPERTY UNDER CONSTRUCTION*, TEMPORARY WORKS*, existing structures (when endorsed
   to the Project Certificate) and LANDSCAPING MATERIALS*; plus labor costs that will be expended in the INSURED
   PROJECT*; plus site general conditions, construction management fees, and contractor's profit and overhead, all as
   declared in quarterly reports or Project Certificates issued hereto.



                                                                                    AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                               Page 34 of 35
                     Case 19-01166-AJC           Doc 1     Filed 05/30/19      Page 59 of 65
26. TOTAL PROJECT VALUE IN PLACE
   The TOTAL PROJECT VALUE* that has already been constructed, erected or installed (including existing structures, if
   covered by a Project Certificate); plus Covered Property that is waiting to be constructed, erected or installed, all
   while at the location of the INSURED PROJECT* at the time of loss or damage.

27. VIRUS
   Any software, data or code that affects the operation or functionality of any computer, communication system, file
   server, networking equipment, computer system, computer hardware, data processing equipment, computer
   memory, microchip, microprocessor (computer chip), integrated circuit or similar device in computer equipment,
   program, computer software or operating systems, programming instructions or data including any destructive
   program, computer code, computer VIRUS*, worm, logic bomb, denial of service attack, smurf attack, vandalism,
   Trojan Horse or any other data introduced into any electronic system causing deletion, destruction, degradation,
   corruption, malfunction or compromise to data, software or electronic business systems.
28. WATER DAMAGE
    Physical loss or damage caused by water, whether or not driven by wind, other than that otherwise defined as
    FLOOD* or that resulting from a NAMED STORM*.



                                  END OF SECTION IV – DEFINITIONS AND EXAMPLES




                                                                                   AIG MASTER BUILDER’S RISK POLICY (12-15)
                                                                                                              Page 35 of 35
                 Case 19-01166-AJC        Doc 1      Filed 05/30/19         Page 60 of 65



                                       ENDORSEMENT #001

This endorsement, effective 12:01 AM, 08/04/2016
Forms a part of Policy No.: 34575292
Issued to: MUNILLA CONSTRUCTION MANAGEMENT, LLC D/B/A MCM
By: LEXINGTON INSURANCE COMPANY


                         ECONOMIC SANCTIONS ENDORSEMENT

This endorsement modifies insurance provided by the Policy:

The Insurer shall not be deemed to provide cover and the Insurer shall not be liable to pay any claim
or provide any benefit hereunder to the extent that the provision of such cover, payment of such
claim or provision of such benefit would expose the Insurer, its parent company or its ultimate
controlling entity to any sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union or the United States of
America.

All other terms and conditions of the Policy remain the same.




                                                                            Authorized Representative




PR4225 (07/13)                   ©2013 American International Group, Inc.                      Page 1 of 1
                                          All Right Reserved.
                                        Case 19-01166-AJC ENDORSEMENT
                                                           Doc 1 Filed #002
                                                                       05/30/19                                                                             Page 61 of 65

   This endorsement, effective 12:01 AM, 08/04/2016
   Forms a part of Policy No.: 34575292
   Issued to: MUNILLA CONSTRUCTION MANAGEMENT, LLC D/B/A MCM
   By: LEXINGTON INSURANCE COMPANY

                                                                                                        MCM
                                                                                               08/04/2016 – 08/04/2017
                                                                                         Rate & Deductible Schedule
                                                                                       STANDARD RATE CATEGORIES
                          CATEGORY                                                    CLASSIFICATION                                                             Rate - per $100                     Deductible
                                                 Fire Resistive / Non-Combustible / Masonry Non-Combustible                                             0.0525                          $10,000
Buildings (including parking decks) - Other      Joisted Masonry                                                                                       0.150                            $25,000
                                                 Wood Frame                                                                                            0.300                            $25,000
                                                 Non Structural                                                                                                     Per Above                      Per Class Above
Buildings (including parking decks) -
Renovations                                      Structural                                                                                                 125% of above rates                    Per Class Above

                                                                                                        Plate Or Deck Girder                           0.0650                           $25,000
                                                                                                        Box Girder                                     0.0800                           $25,000
                                                 Over Land                                              Highway Interchanges                           0.0600                           $25,000
                                                                                                        Truss Or Tied Arch                              Refer                           Refer
                                                                                                        Plate Or Deck Girder                           0.0900                           $25,000
                                                                                                        Box Girder                                     0.1050                           $25,000
                                                                                                        Truss Or Tied Arch                              Refer                           Refer
                                                                                                        Bascule, Swing Or Lift                          Refer                           Refer
Bridges (types of bridges not specified, to be   Over Water
                                                                                                        Suspension / Cable Stayed                       Refer                           Refer
referred)
                                                                                                        Floating / Pontoon                              Refer                           Refer
                                                                                                        Non-Seismic                                              140% of above rates                 Per Class Above
                                                 Bridge Rehabilitation                                                                                           200% of above rates
                                                                                                        Seismic                                                                                      Per Class Above
                                                                                                        Timber                                         0.3500                           $25,000
                                                                                                        Concrete on Timber Piles                       0.2100                           $25,000
                                                 Piers
                                                                                                        Concrete on Concrete or Steel Piles            0.1250                           Refer
Piers / Docks / Wharves
                                                 Canals or Embankments                                                                                  0.1800                          $25,000
                                                 Dry Docks                                                                                             0.2100                           $25,000
                                                 Elevated Roadways & Interchanges                                                                      0.0600                           $10,000
Highways                                         Paving / Utilities / Other Site Preparation                                                           0.0400                           $10,000
                                                 Plant / Buildings / Equipment                                                                         0.0525                           $10,000
Sewer / Water                                    Buildings Only                                                                                                     See Buildings                     See Buildings

                                                 All other project types not listed above including, but not limited to, pipelines, tunnels, shafts,
All Other Projects                               dams, stadiums, chemical, petrochemical, refineries / gas & power plants, breakwaters or jetties      Refer                            Refer

                                                                       OPTIONAL COVERAGES (Rates in Addition to Standard Rates)
                   CATEGORY                                                     CLASSIFICATION                             Rate - per $100                                                            Deductible
                                                                                                                                                          150% Of All Applicable
                                                                                                        Standard Coverage                                     Standard Rates            15 Days

Delay In Completion                              All Classifications Except Bridges & Casinos                                                              150% Of All Optional Rates
                                                                                                        Optional Coverage                                                               30 days

Cold Testing                                     Standard Building Systems                                                                              Included                                   Per Class Above
Hot Testing                                      All Classifications Above                                                                             Refer                            Refer

Damage to Existing Property - Limited            Max $5,000,000 Limit (Rate applied to limit above $1,000,000)                                         0.070                               Per Classification Above
                   CATEGORY                                                           CLASSIFICATION                                                             Rate - per $100                      Deductible

                                                 All Zone 1                                                                                            Refer                            Refer

                                                 All Zone 2                                                                                            Refer                            Refer
Earthquake                                       All Other Earthquake (Zones 3 and 4)                                                                   Included                        $25,000
                                                 US Territories & Possessions                                                                          Refer                            Refer
                                                 High Hazard - Zones A or V                                                                            0.060                                      5%, min. $250,000
                                                 High Hazard - Zones Shaded X or B                                                                     0.025                                      2%, min. $100,000
                                                 Zone D                                                                                                0.060                                      5%, min. $250,000
Flood                                            Zone Unshaded X or C                                                                                  Included                         $25,000
                                                 US Territories & Possessions                                                                          Refer                            Refer
                                                                                           The following rates are per wind month which runs from June 1st through November 30th
                                                 All Zone 1                                                                                            0.025                                      5%, min. $250,000
                                                 All Zone 2                                                                                            0.010                                      2%, min. $100,000
Named Storm                                      All Other - Zones 3 and 4                                                                             Included                            Per Classification Above
                                                 US Territories & Possessions                                                                          Refer                            Refer
Water Damage                                     All Classifications                                                                                    Included                        $50,000


                                                                                                        High Hazard (NYC, Chicago, DC, San
                                                                                                        Fran, Houston, Seattle, Los Angeles,
                                                                                                                                                       15.0% of Standard Premiu           Per Classification Above
                                                                                                        Philly, Boston, Miami, Las Vegas)
Terrorism                                        Terrorism
                                                                                                        All Other                                      6.0% of Standard Premium            Per Classification Above




                                                                                                                                                                       Authorized Representative
                 Case 19-01166-AJC       Doc 1       Filed 05/30/19         Page 62 of 65



                                       ENDORSEMENT #003

This endorsement, effective 12:01 AM, 08/04/2016
Forms a part of Policy No.: 34575292
Issued to: MUNILLA CONSTRUCTION MANAGEMENT, LLC D/B/A MCM
By: LEXINGTON INSURANCE COMPANY

                         TERRORISM EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided by the Policy:

This insurance does not cover loss or damage caused directly or indirectly by terrorism whether
controlled or uncontrolled, proximate or remote, sudden or over any length of time, or which is
contributed to or aggravated by any other cause or event. Such terrorism is excluded regardless of
any other cause or event occurring concurrently or in any sequence with such terrorism.

As used herein, terrorism means the use or threatened use of force or violence against a person or
property, or commission of an act dangerous to human life or property, or commission of an act
that interferes with or disrupts an electronic or communication system, undertaken by any person
or group, whether or not acting on behalf of or in any connection with any organization,
government, power, authority or military force, when the effect is to intimidate, coerce or harm:

    a. A government;

    b. The civilian population of a country, state or community; or

    c. Disrupt the economy of a country, state or community.

So long as the Terrorism Risk Insurance Act of 2002, and any revisions or amendments thereto is in
effect (the “Act”), terrorism includes a certified act of terrorism defined by Section 102.
Definitions of the Act.

All other terms and conditions of the Policy remain the same.




                                                                            Authorized Representative




PR4266 (12/14)                   ©2014 American International Group, Inc.                      Page 1 of 1
                                         All Rights Reserved.
                                    Case 19-01166-AJC                 Doc 1         Filed 05/30/19       Page 63 of 65




                                                              Lexington Insurance Company
                                                                    175 Water Street
                                                               New York, New York 10038

                                                                   PROJECT CERTIFICATE
CERTIFICATE PERIOD                            10/31/16   to          07/18/18        CERTIFICATE NUMBER                      34575316

This Certificate follows the terms and conditions of the Master Builders Risk Policy: 34575292

This certificate neither affirmatively nor negatively amends, extends or alters the coverage, limits, terms or conditions of the policy unless expressly stated
herein.

NAMED                     Munilla Construction Management, LLC d/b/a MCM                     PREMIUM       $    39,023            ANNUAL RATE
INSURED                                                                                                        Property Damage       0.065      / $100
                                         th         nd
(include address)         6201 SW 70 Street, 2 Floor                                                                               and 0.04
                          Miami, FL 33143                                                                  Delay In Completion         NCP      / $100
                                                                                                                      Terrorism        NCP      / $100
                                                                                                          Hot Testing / Month           NA      / $100
                                                                                                        Named Storm / Month          0.025      / $100
ADDITIONAL                                                                                                    Earth Movement            NA      / $100
INSUREDS                                                                                                                  Flood        0.06     / $100
(include address)                                                                                   Damage To Existing Property        NCP      / $100
                                                                                                         Increases In Sublimits         NA      / $100
                                                                                                                         Other:         NA      / $100
                                                                                                                         Other:         NA      / $100
LOSS PAYEE
(include address)



MORTGAGEE
(include address)


                                         th
LOCATION OF               11555 SW 17 Street
INSURED                   Miami, FL 33199
PROJECT*
(include address)


DESCRIPTION OF            Scope of Work: 1) A “Signature” pedestrian-oriented shared-use Bridge across US 41 that as a major arterial
INSURED                   roadway located between Sweetwater and the MMC obstructs pedestrian movements between Sweetwater and
PROJECT*                  MMC; 2) A pedestrian plaza at the bridge landing on the MMC; 3) An urban “Memorial Plaza” in
(Structural type, size,
material type,
                          Sweetwater; 4) Pedestrian-oriented streetscape enhancements to be created by narrowing 109th Avenue
occupancy, etc.)          between SW 7th Terrace and SW 6th Street reducing the existing 3 traffic lanes to 2 traffic lanes. The
                          enhancements will include upgraded sidewalk paving materials, enhanced shade trees, appropriate upgrades to
(If renovation or
rehab, be specific)
                          street furniture, street signage, street lighting and landscaping; 5) Improvements on the MMC will include
                          new pedestrian walkways, plazas, pavilions, bike paths, landscaping, and 5) Advanced Intermodal &
                          Multimodal Station (AIMS) elements on the North side of MMC.


COVERAGE                                All Risk                                            Contractor's Wrap Around
(Place X in all
applicable coverage                                            Damage to Existing       Delay In            Hot
                            Terrorism                                                                                         Deductible Buy - Back
blocks)                                                           Property             Completion          Testing

                                                                            Page 1 of 3
                                    Case 19-01166-AJC                        Doc 1       Filed 05/30/19          Page 64 of 65
                                                                                  All
                                                               Limited
                                                                                 Risks


                                                                                                                          CERTIFICATE NUMBER          34575316
                                                 Estimated TOTAL PROJECT VALUE* Declared at Policy Inception

        Total value of all Covered Property, LANDSCAPING MATERIALS*, all labor costs that will be expended in the INSURED
 a.                                                                                                                       $                                9,388,033
        PROJECT*, site general conditions, construction management fees, and contactor’s profit and overhead; plus

        Total value of all Covered Property not declared in a. above supplied by the project owner(s) or other(s), for which
 b.                                                                                                                                    $                         NA
        the insured has assumed responsibility and that will become part of the INSURED PROJECT*; plus

 c.     Value of existing property to be insured                                                                                       $                         NA
 d.     Estimated TOTAL PROJECT VALUE* Declared at Policy Inception (a., b., and c., combined)                                         $                   9,388,033


                                                                STANDARD COVERAGE TERMS
           (Coverage shall only apply under this Certificate to those individual Limits, Sub-limits and Aggregate Limits for which a value is entered below.)

                  LIMIT OF LIABILITY $                     9,388,033 Any One OCCURRENCE* During The Certificate Period

          SUB-LIMITS OF LIABILITY          a.      $       9,388,033 Physical Damage Coverage to the INSURED PROJECT*
       Sublimits per OCCURRENCE*           b.      $         NCP          Delay in Completion (see coverage terms below for specific sublimits)
      except Delay in Completion as
                                           c.      $       2,500,000 Transit – Any One Conveyance
              Certificate Aggregate
                                           d.      $       2,500,000 Temporary Offsite Locations – Any One Location
                                           e.      $         500,000 LANDSCAPING MATERIALS*;
                                           f.      $         500,000 Architects and Engineers Fees
                                           g.      $       1,000,000 Or 20% Of the amount of amount of insured physical loss or damage to Covered Property,
                                                                     whichever is less – Expediting Expense and Contractor’s Extra Expense, combined
                                           h.      $         500,000 Plans, Blueprints, Drawings, and Other Contract Documents and Modelst
                                           i.      $         500,000 Fire Department Service Charges
                                           j.      $         250,000 Fire Protective Equipment Refills
                                                                     Or 25% Of the amount of insured physical loss or damage to Covered Property, whichever is
                                           k.      $       9,388,033
                                                                     less – Debris Removal Coverage
                                           l.      $         250,000 Emergency Property Protection Expense – in the Certificate Term
                                           m.      $         100,000 Claims Preparation Costs
                                           n.      $       5,000,000 Ordinance Or Law / Demolition & Increased Cost of Construction
                                           o.      $         250,000 FUNGUS, MOLD OR SPORE*
                                           p.      $            NCP Damage To Existing Property (Limited)

             ANNUAL AGGREGATES             a.      $       9,388,033 By The Peril Of EARTH MOVEMENT*
      Aggregate limits apply to each       b.      $       9,388,033 By The Peril Of FLOOD*
           annual period within this
                                           c.      $       9,388,033 By The Peril Of NAMED STORM*
        Certificate beginning on the
          Certificate inception date.


                         DEDUCTIBLES        a.         $    25,000       Physical Damage, except
                                            b.         $       NA        Damage to Existing Property
                Deductibles apply per
                     OCCURRENCE*.           c.         $    50,000       WATER DAMAGE*
                                            d.         $    25,000       NCP %      EARTH MOVEMENT*
   When a dollar amount is shown
                                            e.         $   250,000       5.00 %     FLOOD*
absent a corresponding percentage
    (%), then that amount shall be          f.         $ 250,000         5.00 %     NAMED STORM*
                        deducted.           g.         $       NA        HOT TESTING*




                                                                                   Page 2 of 3
                                    Case 19-01166-AJC                      Doc 1       Filed 05/30/19             Page 65 of 65
                                                                                                                              CERTIFICATE NUMBER            34575316

                                                                        HOT TESTING TERMS
                                           (If an X is entered in the coverage block on page one the following must be provided)

               HOT TESTING PERIOD:              NA        Days




                                                         DELAY IN COMPLETION COVERAGE TERMS
  (Coverage for Delay In Completion shall only apply under this Certificate when this coverage block on page one is checked and this section is completed in its entirety)


NAMED INSURED &
                                         NA
BUSINESS ADDRESS

ANTICIPATED DATE OF COMPLETION*                          NA                            PERIOD OF INDEMNITY*                                    NA         Days
DEDUCTIBLE PERIOD*:                                      NA Days Each DELAY*
AGGREGATE LIMIT OF LIABILITY
Subject to individual Aggregate Sub-limits shown below, the maximum Limit of Liability for which Company shall be                          $ NCP
liable in the aggregate under this Coverage shall not exceed
                                           a.        $     NCP                                             Loss of Gross Earnings
CERTIFICATE AGGREGATE SUB-
LIMITS OF LIABILITY                        b.        $     NCP                                             Loss of Rental Income
                                           c.        $     NCP                                             Soft Costs / Additional Expense
                                                                 (1) Legal / Accounting Fees                                             $                             NCP
When a Certificate Sub-limit is entered for Soft
                                                                 (2) Design Professionals Fees                                           $                             NCP
Costs / Additional Expense above, coverage shall
be further limited to the individual Certificate                 (3) Realty Taxes / Ground Rents                                         $                             NCP
Aggregate Sub-limits entered to the right.                       (4) Insurance Premiums                                                  $                             NCP
                                                                 (5) Project Administration Expense                                      $                             NCP
                                                                 (6) Advertising Expense                                                 $                             NCP
                                                                 (7) Commission Expense                                                  $                             NCP
                                                                 (8) Additional Interest / Financing Expense                             $                             NCP
                                                                 (8)                                                                     $                             NCP
                                                                 (9)                                                                     $                             NCP


                                                          OTHER COVERAGE TERMS / CONDITIONS
                                                 (Identify other terms and conditions below that apply to this Certificate)


       NA denotes Not Applicable
       NCP denotes No Coverage Provided




                                                                                Page 3 of 3
